OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21108 Pioneer Series Trust X (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: December 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Multi-Asset Ultrashort Income Fund Schedule of Investments 12/31/15 (unaudited) Principal Amount ($) Floating Rate (b) Value ASSET BACKED SECURITIES - 27.8% 321 Henderson Receivables I LLC, Floating Rate Note, 11/15/40 (144A) $ 321 Henderson Receivables I LLC, Floating Rate Note, 12/15/41 (144A) 321 Henderson Receivables I LLC, Floating Rate Note, 3/15/41 (144A) 321 Henderson Receivables I LLC, Floating Rate Note, 6/15/41 (144A) 321 Henderson Receivables I LLC, Floating Rate Note, 9/15/45 (144A) 321 Henderson Receivables II LLC, Floating Rate Note, 9/15/41 (144A) ABFC 2005-HE2 Trust, Floating Rate Note, 6/25/35 ABFC 2005-WF1 Trust, Floating Rate Note, 12/25/34 ACAS CLO 2007-1, Ltd., Floating Rate Note, 4/20/21 (144A) Accredited Mortgage Loan Trust 2005-1, Floating Rate Note, 4/25/35 Accredited Mortgage Loan Trust 2005-2, Floating Rate Note, 7/25/35 Accredited Mortgage Loan Trust 2005-3, Floating Rate Note, 9/25/35 ACE Securities Corp Home Equity Loan Trust Series 2006-ASAP2, Floating Rate Note, 3/25/36 ACE Securities Corp. Manufactured Housing Trust Series 2003-MH1, Floating Rate Note, 8/15/30 (144A) Aegis Asset Backed Securities Trust 2005-3, Floating Rate Note, 8/25/35 Aegis Asset Backed Securities Trust Mortgage Pass- Through Ctfs Series 2004-3, Floating Rate Note, 9/25/34 Aegis Asset Backed Securities Trust Mortgage Pass-Through Certificates Series 2004-2, Floating Rate Note, 6/25/34 Aegis Asset Backed Securities Trust Mortgage Pass-Through Certificates Series 2004-4, Floating Rate Note, 10/25/34 Aegis Asset Backed Securities Trust Mortgage Pass-Through Ctfs Ser 2005-4, Floating Rate Note, 10/25/35 Ally Auto Receivables Trust 2015-SN1, Floating Rate Note, 6/20/17 Ally Master Owner Trust, Floating Rate Note, 1/16/18 Ally Master Owner Trust, Floating Rate Note, 6/17/19 Alterna Funding I LLC, 1.639%, 2/15/21 (144A) American Credit Acceptance Receivables Trust 2013-1, 1.45%, 4/16/18 (144A) American Credit Acceptance Receivables Trust 2013-1, 4.94%, 6/15/20 (144A) American Credit Acceptance Receivables Trust 2014-3, 0.99%, 8/10/18 (144A) American Credit Acceptance Receivables Trust 2014-4, 1.33%, 7/10/18 (144A) American Credit Acceptance Receivables Trust 2015-3, 1.95%, 9/12/19 (144A) American Express Credit Account Master Trust, Floating Rate Note, 1/15/20 American Express Credit Account Master Trust, Floating Rate Note, 1/15/20 American Express Credit Account Master Trust, Floating Rate Note, 5/15/20 American Homes 4 Rent 2014-SFR1, Floating Rate Note, 6/17/31 AmeriCredit Automobile Receivables 2015-4, Floating Rate Note, 4/8/19 AmeriCredit Automobile Receivables Trust 2012-1, 2.67%, 1/8/18 AmeriCredit Automobile Receivables Trust 2013-2, 0.65%, 12/8/17 AmeriCredit Automobile Receivables Trust 2014-2, Floating Rate Note, 10/10/17 AmeriCredit Automobile Receivables Trust 2015-2, Floating Rate Note, 9/10/18 Ameriquest Mortgage Securities Inc Asset-Backed Pass-Through Ctfs Ser 2005-R5, Floating Rate Note, 7/25/35 Ameriquest Mortgage Securities, Inc., Asset Backed Pass-Through Ctfs Series 2005-R11, Floating Rate Note, 1/25/36 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 03-AR3, Floating Rate Note, 6/25/33 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 2004-R11, Floating Rate Note, 11/25/34 Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Ctfs Series 2005-R1, Floating Rate Note, 3/25/35 Apidos Quattro CDO, Floating Rate Note, 1/20/19 (144A) ARI Fleet Lease Trust 2012-B, Floating Rate Note, 1/15/21 (144A) ARI Fleet Lease Trust 2013-A, 0.92%, 7/15/21 (144A) ARI Fleet Lease Trust 2014-A, 0.81%, 11/15/22 (144A) Ascentium Equipment Receivables 2014-1 LLC, 1.04%, 1/10/17 (144A) Ascentium Equipment Receivables 2014-1 LLC, 1.58%, 10/10/18 (144A) Asset Backed Securities Corp Home Equity Loan Trust Series 2005-HE3, Floating Rate Note, 4/25/35 Asset Backed Securities Corp Home Equity Loan Trust Series AEG 2006-HE1, Floating Rate Note, 1/25/36 Asset Backed Securities Corp Home Equity Loan Trust Series OOMC 2005-HE6, Floating Rate Note, 7/25/35 Asset-Backed Pass-Through Certificates Series 2004-R2, Floating Rate Note, 4/25/34 AXIS Equipment Finance Receivables II LLC, 1.75%, 6/20/16 BA Credit Card Trust, Floating Rate Note, 1/15/20 BA Credit Card Trust, Floating Rate Note, 9/16/19 Bank of The West Auto Trust 2014-1, 0.69%, 7/17/17 (144A) Barclays Dryrock Issuance Trust, Floating Rate Note, 12/16/19 Barclays Dryrock Issuance Trust, Floating Rate Note, 3/16/20 Bayview Financial Acquisition Trust, 6.205%, 5/28/37 (Step) Bayview Financial Mortgage Pass-Through Trust 2004-A, Floating Rate Note, 2/28/44 Bayview Financial Mortgage Pass-Through Trust 2005-C, Floating Rate Note, 6/28/44 Bayview Financial Mortgage Pass-Through Trust 2006-B, Floating Rate Note, 4/28/36 Bayview Financial Mortgage Pass-Through Trust 2006-B, Floating Rate Note, 4/28/36 Bayview Financial Mortgage Pass-Through Trust Series 2005-B, Floating Rate Note, 4/28/39 Bayview Opportunity Master Fund IIa Trust 2014-20NPL, 3.721%, 8/28/44 (Step) (144A) Bayview Opportunity Master Fund Trust IIIa 2014-12RPL, 3.6225%, 7/28/19 (Step) (144A) BCC Funding VIII LLC, 1.794%, 6/22/20 (144A) Bear Stearns Asset Backed Securities I Trust 2005-FR1, Floating Rate Note, 6/25/35 Bear Stearns Asset Backed Securities I Trust 2005-HE9, Floating Rate Note, 10/25/35 Bear Stearns Asset Backed Securities I Trust 2005-TC1, Floating Rate Note, 5/25/35 Bear Stearns Asset Backed Securities I Trust 2006-EC2, Floating Rate Note, 2/25/36 Bear Stearns Asset Backed Securities Trust 2004-2, Floating Rate Note, 8/25/34 Bear Stearns Asset Backed Securities Trust 2004-SD3, Floating Rate Note, 9/25/34 Bear Stearns Asset Backed Securities Trust 2005-SD1, Floating Rate Note, 8/25/43 Bear Stearns Asset Backed Securities Trust 2005-SD2, Floating Rate Note, 3/25/35 Bear Stearns Asset Backed Securities Trust 2005-SD2, Floating Rate Note, 3/25/35 Bear Stearns Asset Backed Securities Trust 2006-1, Floating Rate Note, 2/25/36 Bear Stearns Asset Backed Securities Trust 2006-SD2, Floating Rate Note, 6/25/36 Bear Stearns Structured Products Trust 2007-EMX1, Floating Rate Note, 3/25/37 (144A) Cabela's Credit Card Master Note Trust, Floating Rate Note, 2/18/20 (144A) Cabela's Credit Card Master Note Trust, Floating Rate Note, 3/16/20 Cabela's Credit Card Master Note Trust, Floating Rate Note, 6/15/20 (144A) Cabela's Credit Card Master Note Trust, Floating Rate Note, 6/17/19 (144A) California Republic Auto Receivables Trust 2012-1, 1.18%, 8/15/17 (144A) California Republic Auto Receivables Trust 2013-1, 1.41%, 9/17/18 (144A) Capital Auto Receivables Asset Trust 2013-1, 1.74%, 10/22/18 Capital One Multi-Asset Execution Trust, Floating Rate Note, 11/15/19 Capital One Multi-Asset Execution Trust, Floating Rate Note, 11/15/19 Capital One Multi-Asset Execution Trust, Floating Rate Note, 12/16/19 Capital One Multi-Asset Execution Trust, Floating Rate Note, 2/15/19 Capital One Multi-Asset Execution Trust, Floating Rate Note, 6/17/19 CarMax Auto Owner Trust 2013-3, 0.97%, 4/16/18 CarMax Auto Owner Trust 2015-2, Floating Rate Note, 6/15/18 CarMax Auto Owner Trust 2015-3, Floating Rate Note, 11/15/18 CarMax Auto Owner Trust 2015-4, Floating Rate Note, 4/15/19 Carnow Auto Receivables Trust 2015-1, 1.69%, 1/15/20 (144A) Carrington Mortgage Loan Trust Series 2005-NC1, Floating Rate Note, 2/26/35 Carrington Mortgage Loan Trust Series 2005-NC4, Floating Rate Note, 9/25/35 Carrington Mortgage Loan Trust Series 2006-OPT1, Floating Rate Note, 12/25/35 Cazenovia Creek Funding I LLC, 2.0%, 12/10/23 (144A) Cazenovia Creek Funding I LLC, 2.773%, 12/10/23 (144A) CCG Receivables Trust 2014-1, 1.06%, 11/14/21 (144A) CCG Receivables Trust 2015-1, 0.55%, 9/14/16 (144A) CCG Receivables Truste 2013-1, 1.05%, 4/14/20 (144A) Cent CLO, Floating Rate Note, 8/1/24 (144A) Centex Home Equity Loan Trust 2003-A, Floating Rate Note, 3/25/33 Chase Funding Trust Series 2002-4, Floating Rate Note, 10/25/32 Chase Funding Trust Series 2004-2, 5.323%, 2/26/35 Chase Issuance Trust, Floating Rate Note, 11/15/18 Chase Issuance Trust, Floating Rate Note, 12/16/19 Chase Issuance Trust, Floating Rate Note, 3/15/19 Chase Issuance Trust, Floating Rate Note, 4/15/19 Chase Issuance Trust, Floating Rate Note, 4/15/19 Chase Issuance Trust, Floating Rate Note, 4/16/18 Chase Issuance Trust, Floating Rate Note, 5/15/19 Chesapeake Funding LLC, Floating Rate Note, 2/7/27 (144A) Chesapeake Funding LLC, Floating Rate Note, 2/7/27 (144A) Chesapeake Funding LLC, Floating Rate Note, 3/7/26 Chesapeake Funding LLC, Floating Rate Note, 4/7/24 (144A) Chesapeake Funding LLC, Floating Rate Note, 5/7/24 (144A) Chesapeake Funding LLC, Floating Rate Note, 5/7/24 (144A) CIT Equipment Collateral 2014-VT1, 0.86%, 5/22/17 (144A) Citi Held For Asset Issuance 2015-PM1, 1.85%, 12/15/21 (144A) Citibank Credit Card Issuance Trust, Floating Rate Note, 11/7/18 Citibank Credit Card Issuance Trust, Floating Rate Note, 2/7/18 Citibank Credit Card Issuance Trust, Floating Rate Note, 5/20/20 Citibank Credit Card Issuance Trust, Floating Rate Note, 5/26/20 Citibank Credit Card Issuance Trust, Floating Rate Note, 5/9/18 Citicorp Residential Mortgage Trust Series 2006-1, 5.66713%, 7/25/36 (Step) Citigroup Global Markets Mortgage Securities VII, Inc., Floating Rate Note, 3/25/28 Citigroup Mortgage Loan Trust 2006-SHL1, Floating Rate Note, 11/27/45 (144A) Citigroup Mortgage Loan Trust Series 2004-OPT1 Asset Backed Pass-Through Certifi, Floating Rate Note, 10/25/34 Citigroup Mortgage Loan Trust, Inc., Floating Rate Note, 11/25/34 Citigroup Mortgage Loan Trust, Inc., Floating Rate Note, 5/25/35 (144A) CNH Equipment Trust 2012-A, 2.09%, 8/15/18 CNH Equipment Trust 2013-A, 0.69%, 6/15/18 CNH Equipment Trust 2013-B, 0.99%, 11/15/18 CNH Wholesale Master Note Trust, Floating Rate Note, 8/15/19 (144A) Colony American Homes 2014-1, Floating Rate Note, 5/19/31 (144A) Colony American Homes 2014-2, Floating Rate Note, 7/19/31 (144A) Conn's Receivables Funding 2015-A LLC, 4.565%, 9/15/20 (144A) Conseco Finance Corp., Floating Rate Note, 11/17/31 Conseco Finance Home Equity Loan Trust 2002-C, Floating Rate Note, 4/15/32 Conseco Financial Corp., 7.05%, 1/15/19 Consumer Credit Origination Loan Trust 2015-1, 2.82%, 3/15/21 (144A) Countrywide Asset-Backed Certificates, Floating Rate Note, 10/25/34 Countrywide Asset-Backed Certificates, Floating Rate Note, 11/25/35 Countrywide Asset-Backed Certificates, Floating Rate Note, 3/25/35 Countrywide Asset-Backed Certificates, Floating Rate Note, 6/25/33 (144A) Countrywide Asset-Backed Certificates, Floating Rate Note, 6/25/33 (144A) CPS Auto Receivables Trust 2013-B, 1.82%, 9/15/20 (144A) CPS Auto Receivables Trust 2014-A, 1.21%, 8/15/18 CPS Auto Receivables Trust 2014-C, 1.31%, 2/15/19 (144A) CPS Auto Receivables Trust 2015-B, 1.65%, 11/15/19 CPS Auto Trust, 1.48%, 3/16/20 (144A) CPS Auto Trust, 1.82%, 12/16/19 (144A) Credit Acceptance Auto Loan Trust 2013-1, 1.21%, 10/15/20 (144A) Credit Acceptance Auto Loan Trust 2013-2, 1.5%, 4/15/21 (144A) Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 2/25/32 Credit Suisse Mortgage Capital Certificates, Floating Rate Note, 10/27/36 (144A) Credit-Based Asset Servicing and Securitization LLC, Floating Rate Note, 7/25/34 Credit-Based Asset Servicing and Securitization LLC, Floating Rate Note, 7/25/36 CWABS Asset-Backed Certificates Trust 2004-7, Floating Rate Note, 12/25/34 Dell Equipment Finance Trust 2014-1, 0.64%, 7/22/16 (144A) Dell Equipment Finance Trust 2015-2, Floating Rate Note, 12/22/17 (144A) Delta Funding Home Equity Loan Trust 1997-2, 7.04%, 6/25/27 Discover Card Execution Note Trust, 0.69%, 8/15/18 Discover Card Execution Note Trust, Floating Rate Note, 10/15/18 Discover Card Execution Note Trust, Floating Rate Note, 8/15/19 Drug Royalty II LP 2, Floating Rate Note, 7/15/23 (144A) DT Auto Owner Trust 2015-1, 1.06%, 9/17/18 (144A) DT Auto Owner Trust 2015-2, 1.24%, 9/17/18 (144A) DT Auto Owner Trust 2015-3, 1.66%, 3/15/19 (144A) Ellington Loan Acquisition Trust 2007-1, Floating Rate Note, 5/26/37 (144A) Engs Commercial Finance Trust 2015-1, 0.7%, 8/22/16 (144A) Enterprise Fleet Financing LLC, 0.87%, 9/20/19 Enterprise Fleet Financing LLC, 0.93%, 4/20/18 (144A) Enterprise Fleet Financing LLC, 1.59%, 2/22/21 (144A) EquiVantage Home Equity Loan Trust 1997-1, 8.05%, 3/25/28 (Step) Exeter Automobile Receivables Trust 2012-2, 3.06%, 7/16/18 (144A) Exeter Automobile Receivables Trust 2013-1, 2.41%, 5/15/18 (144A) Exeter Automobile Receivables Trust 2014-2, 1.06%, 8/15/18 (144A) Exeter Automobile Receivables Trust 2015-1, 1.6%, 6/17/19 (144A) Exeter Automobile Receivables Trust 2015-2, 1.54%, 11/15/19 (144A) Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 10/25/23 Federal Home Loan Banks, 2.9%, 4/20/17 Fieldstone Mortgage Investment Trust Series 2004-5, Floating Rate Note, 2/25/35 Fieldstone Mortgage Investment Trust Series 2005-1, Floating Rate Note, 3/25/35 Fifth Third Auto Trust 2014-3, Floating Rate Note, 5/15/17 First Franklin Mortgage Loan Trust 2005-FFH3, Floating Rate Note, 9/25/35 First Franklin Mortgage Loan Trust Series 2005-FF12, Floating Rate Note, 11/25/36 First Investors Auto Owner Trust 2012-2, 1.47%, 5/15/18 (144A) First Investors Auto Owner Trust 2013-1, 2.53%, 1/15/20 (144A) First Investors Auto Owner Trust 2013-2, 1.23%, 3/15/19 (144A) First Investors Auto Owner Trust 2014-2, 0.86%, 8/15/18 (144A) First Investors Auto Owner Trust 2014-3, 1.06%, 11/15/18 (144A) First National Master Note Trust 2015-1, Floating Rate Note, 9/15/20 First NLC Trust 2005-2, Floating Rate Note, 9/25/35 Flagship Credit Auto Trust 2013-1, 5.38%, 7/15/20 Flagship Credit Auto Trust 2015-2, 1.98%, 10/15/20 (144A) Flagship Credit Auto Trust 2015-3, 2.38%, 10/15/20 (144A) FNA 2014-1 Trust, 1.296%, 12/10/22 (144A) FNA 2015-1 Trust, 3.24%, 12/10/23 (144A) Foothill CLO, Ltd., Floating Rate Note, 2/22/21 (144A) Ford Credit Auto Lease Trust 2014-B, Floating Rate Note, 3/15/17 Ford Credit Auto Owner Trust 2015-A, Floating Rate Note, 1/15/18 Ford Credit Auto Owner Trust 2015-B, Floating Rate Note, 3/15/18 Ford Credit Floorplan Master Owner Trust A, 1.92%, 1/15/19 Ford Credit Floorplan Master Owner Trust A, Floating Rate Note, 1/15/18 Ford Credit Floorplan Master Owner Trust A, Floating Rate Note, 2/15/19 Fore CLO, Ltd., Floating Rate Note, 7/20/19 (144A) Four Corners CLO II, Ltd., Floating Rate Note, 1/26/20 (144A) Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 11/25/23 Fremont Home Loan Trust 2005-B, Floating Rate Note, 4/25/35 Gale Force 3 CLO, Ltd., Floating Rate Note, 4/19/21 (144A) GCAT 2015-1 LLC, 3.625%, 5/26/20 (Step) (144A) GCAT 2015-2, 3.75%, 7/25/20 (Step) (144A) GE Dealer Floorplan Master Note Trust, Floating Rate Note, 10/21/19 GE Dealer Floorplan Master Note Trust, Floating Rate Note, 4/20/18 GE Dealer Floorplan Master Note Trust, Floating Rate Note, 7/22/19 GLC Trust 2013-1, 3.0%, 7/15/21 (144A) Global Container Assets 2013-1, Ltd., 2.2%, 11/6/28 (144A) GM Financial Automobile Leasing Trust 2015-3, Floating Rate Note, 6/20/18 GMAT 2013-1 Trust, 3.9669%, 8/25/53 (Step) GMAT 2015-1 Trust, 4.25%, 9/25/20 (Step) (144A) GMF Floorplan Owner Revolving Trust, Floating Rate Note, 5/15/20 (144A) GO Financial Auto Securitization Trust 2015-2, 3.27%, 11/15/18 (144A) Golden Credit Card Trust, Floating Rate Note, 2/15/18 (144A) Golden Credit Card Trust, Floating Rate Note, 3/15/19 (144A) Golden Credit Card Trust, Floating Rate Note, 3/15/21 (144A) Golden Credit Card Trust, Floating Rate Note, 9/15/18 (144A) Gracechurch Card Funding Plc, Floating Rate Note, 5/15/19 (144A) Green Tree Agency Advance Funding Trust I Series 2015-T1, 2.3019%, 10/15/46 (144A) Green Tree Agency Advance Funding Trust I Series 2015-T1, 3.9305%, 10/15/46 (144A) GSAA Home Equity Trust 2004-11, Floating Rate Note, 12/25/34 GSAA Trust, Floating Rate Note, 6/25/35 GSAMP Trust 2004-SEA2, Floating Rate Note, 3/25/34 GSAMP Trust 2005-HE1, Floating Rate Note, 12/25/34 GSAMP Trust 2005-HE6, Floating Rate Note, 11/25/35 GSAMP Trust 2006-HE1, Floating Rate Note, 12/26/45 GSAMP Trust 2006-HE2, Floating Rate Note, 3/25/46 GSAMP Trust 2006-SEA1, Floating Rate Note, 5/25/36 (144A) GSRPM Mortgage Loan Trust 2003-2, Floating Rate Note, 6/25/33 GSRPM Mortgage Loan Trust 2006-1, Floating Rate Note, 3/25/35 (144A) GSRPM Mortgage Loan Trust 2006-2, Floating Rate Note, 9/25/36 (144A) Harch CLO III, Ltd., Floating Rate Note, 4/17/20 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 4/10/28 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 7/10/29 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 7/10/29 (144A) Home Equity Asset Trust 2005-2, Floating Rate Note, 7/25/35 Home Equity Asset Trust 2005-6, Floating Rate Note, 12/25/35 Home Equity Asset Trust 2005-7, Floating Rate Note, 1/25/36 Home Equity Asset Trust 2006-4, Floating Rate Note, 8/25/36 Home Equity Asset Trust 2006-8, Floating Rate Note, 3/25/37 Home Equity Mortgage Loan Asset-Backed Trust Series INABS 2005-C, Floating Rate Note, 10/25/35 HomeBanc Mortgage Trust 2004-2, Floating Rate Note, 12/25/34 HomeBanc Mortgage Trust 2005-2, Floating Rate Note, 5/25/25 Homestar Mortgage Acceptance Corp., Floating Rate Note, 1/25/35 Honda Auto Receivables 2013-1 Owner Trust, 0.48%, 11/21/16 Honda Auto Receivables 2013-2 Owner Trust, 0.53%, 2/16/17 Horizon Funding Trust 2013-1, 3.0%, 5/15/18 (144A) HSBC Home Equity Loan Trust USA 2006-3, Floating Rate Note, 3/20/36 HSBC Home Equity Loan Trust USA 2006-4, Floating Rate Note, 3/20/36 HSBC Home Equity Loan Trust USA 2007-1, Floating Rate Note, 3/20/36 HSBC Home Equity Loan Trust USA 2007-2, Floating Rate Note, 7/20/36 HSBC Home Equity Loan Trust USA 2007-2, Floating Rate Note, 7/20/36 HSBC Home Equity Loan Trust USA 2007-3, Floating Rate Note, 11/20/36 HSI Asset Securitization Corp. Trust 2006-OPT1, Floating Rate Note, 12/25/35 Impac Secured Assets CMN Owner Trust, Floating Rate Note, 2/25/35 Invitation Homes 2013-SFR1 Trust, Floating Rate Note, 12/19/30 (144A) Invitation Homes 2014-SFR1 Trust REMICS, Floating Rate Note, 6/19/31 (144A) Invitation Homes 2014-SFR2 Trust, Floating Rate Note, 9/18/31 (144A) Invitation Homes 2014-SFR3 Trust, Floating Rate Note, 12/18/31 (144A) Invitation Homes 2015-SFR2 Trust, Floating Rate Note, 6/17/32 (144A) Invitation Homes 2015-SFR3 Trust, Floating Rate Note, 8/19/32 (144A) Inwood Park CDO, Ltd., Floating Rate Note, 1/20/21 (144A) Irwin Home Equity Loan Trust 2005-1, Floating Rate Note, 6/25/25 Irwin Whole Loan Home Equity Trust 2003-C, Floating Rate Note, 6/25/28 Irwin Whole Loan Home Equity Trust 2005-B, Floating Rate Note, 12/25/29 IXIS Real Estate Capital Trust 2005-HE1, Floating Rate Note, 6/25/35 IXIS Real Estate Capital Trust 2005-HE4, Floating Rate Note, 2/25/36 JP Morgan Mortgage Acquisition Corp 2005-FLD1, Floating Rate Note, 7/25/35 JP Morgan Mortgage Acquisition Corp 2005-FRE1, Floating Rate Note, 10/25/35 JP Morgan Mortgage Acquisition Trust 2006-ACC1, Floating Rate Note, 5/25/36 Kabbage Funding 2014-1 Resecuritization Trust, Floating Rate Note, 3/8/18 (144A) KeyCorp Student Loan Trust 2004-A, Floating Rate Note, 10/28/41 KKR Financial CLO 2007-1, Ltd., Floating Rate Note, 5/15/21 (144A) Kubota Credit Owner Trust 2014-1, 0.58%, 2/15/17 Leaf Receivables Funding 8 LLC, 5.5%, 9/15/20 (144A) LEAF Receivables Funding 9 LLC, 1.98%, 9/15/21 (144A) Lehman ABS Manufactured Housing Contract Trust 2002-A, Floating Rate Note, 6/15/33 Lockwood Grove CLO, Ltd., Floating Rate Note, 1/25/24 (144A) Master Credit Card Trust II, 1.64%, 1/22/18 (144A) Master Credit Card Trust II, Floating Rate Note, 1/22/18 (144A) MASTR Adjustable Rate Mortgages Trust 2004-11, Floating Rate Note, 11/25/34 Mastr Asset Backed Securities Trust 2006-AB1 REMICS, Floating Rate Note, 2/25/36 Mastr Asset Backed Securities Trust 2006-NC1, Floating Rate Note, 1/25/36 Mastr Specialized Loan Trust, Floating Rate Note, 1/25/36 (144A) Mercedes-Benz Master Owner Trust, Floating Rate Note, 4/15/19 (144A) Morgan Stanley ABS Capital I Inc Trust 2004-SD3, Floating Rate Note, 6/25/34 (144A) Morgan Stanley ABS Capital I Inc Trust 2005-HE3, Floating Rate Note, 7/25/35 Morgan Stanley ABS Capital I Inc Trust 2005-HE3, Floating Rate Note, 7/25/35 Morgan Stanley ABS Capital I Inc Trust 2005-WMC1, Floating Rate Note, 1/25/35 Morgan Stanley ABS Capital I Inc Trust 2005-WMC3, Floating Rate Note, 3/25/35 Morgan Stanley ABS Capital I, Inc. Trust 2005-NC2, Floating Rate Note, 3/25/35 Morgan Stanley Structured Trust, Floating Rate Note, 6/25/37 MOTOR 2015-1 Plc, Floating Rate Note, 6/27/22 (144A) Nations Equipment Finance Funding II LLC, 1.558%, 7/20/18 (144A) Nationstar Home Equity Loan Trust 2007-A, Floating Rate Note, 3/25/37 Navitas Equipment Receivables LLC 2013-1, 1.95%, 11/15/16 NCF Dealer Floorplan Master Trust, Floating Rate Note, 10/20/20 (144A) Nelnet Student Loan Trust 2005-1, Floating Rate Note, 10/26/20 New Century Home Equity Loan Trust 2005-1, Floating Rate Note, 3/25/35 Newstar Commercial Lease Funding 2015-1 LLC, 3.27%, 4/15/19 (144A) NextGear Floorplan Master Owner Trust, Floating Rate Note, 7/15/19 (144A) Nissan Auto Receivables 2013-A Owner Trust, 0.5%, 5/15/17 Nissan Auto Receivables 2015-C Owner Trust, Floating Rate Note, 11/15/18 Nomura Home Equity Loan Inc Home Equity Loan Trust Series 2006-HE1, Floating Rate Note, 2/25/36 NovaStar Mortgage Funding Trust Series 2003-1, Floating Rate Note, 5/25/33 NovaStar Mortgage Funding Trust Series 2004-4, Floating Rate Note, 3/25/35 NovaStar Mortgage Funding Trust Series 2004-4, Floating Rate Note, 3/25/35 NRZ Advance Receivables Trust Advance Receivables Backed 2015-T1, 2.3147%, 8/15/46 (144A) NYCTL 2014-A Trust, 1.03%, 11/10/27 (144A) OAK Hill Advisors Residential Loan Trust 2014-NPL2, 3.3517%, 4/25/54 (Step) (144A) Ocwen Master Advance Receivables Trust, 2.532%, 11/15/46 (144A) Ocwen Master Advance Receivables Trust, 2.5365%, 9/17/46 (144A) OneMain Financial Issuance Trust 2014-2, 2.47%, 9/18/24 (144A) Option One Mortgage Loan Trust 2005-1, Floating Rate Note, 2/25/35 Option One Mortgage Loan Trust 2005-4 Asset-Backed Certificates Series 2005-4, Floating Rate Note, 11/25/35 Option One Mortgage Loan Trust 2007-FXD2, 5.9%, 3/25/37 (Step) Option One Woodbridge Loan Trust 2002-1, Floating Rate Note, 3/25/32 (144A) Orange Lake Timeshare Trust 2012-A, 4.87%, 3/10/27 (144A) Origen Manufactured Housing Contract Trust 2004-B, Floating Rate Note, 11/15/35 Oscar US Funding Trust 2014-1, 1.0%, 8/15/17 (144A) Oscar US Funding Trust II, Floating Rate Note, 2/15/18 (144A) Oscar US Funding Trust III, 0.6%, 10/17/16 (144A) Ownit Mortgage Loan Trust Series 2005-5, Floating Rate Note, 10/25/36 Park Place Securities Inc Asset-Backed Pass-Through Certificates Series 2004-WCW, Floating Rate Note, 9/25/34 Park Place Securities Inc Asset-Backed Pass-Through Ctfs Ser 2004-WHQ2, Floating Rate Note, 1/25/35 Park Place Securities Inc Asset-Backed Pass-Through Ctfs Ser 2005-WHQ4, Floating Rate Note, 9/25/35 Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series 2004-MCW, Floating Rate Note, 10/25/34 Park Place Securities, Inc. Asset-Backed Pass-Through Certificates Series 2005-WHQ4, Floating Rate Note, 9/25/35 PFS Financing Corp., Floating Rate Note, 10/15/19 (144A) PFS Financing Corp., Floating Rate Note, 10/15/19 (144A) PFS Financing Corp., Floating Rate Note, 2/15/18 (144A) PFS Financing Corp., Floating Rate Note, 2/15/19 (144A) PFS Financing Corp., Floating Rate Note, 4/15/20 (144A) PFS Tax Lien Trust 2014-1, 1.44%, 5/15/29 Prestige Auto Receivables Trust 2013-1, 1.33%, 5/15/19 (144A) Prestige Auto Receivables Trust 2014-1, 0.97%, 3/15/18 (144A) Pretium Mortgage Credit Partners I 2015-NPL2 LLC, 3.75%, 5/27/30 (Step) (144A) Pretium Mortgage Credit Partners I 2015-NPL3 LLC, 4.125%, 10/27/30 (Step) (144A) Progreso Receivables Funding II LLC, 3.5%, 7/8/19 (144A) Progreso Receivables Funding III LLC, 3.625%, 1/30/25 (144A) Progreso Receivables Funding LLC, 3.0%, 7/8/20 (144A) Progress Residential 2015-SFR1 Trust, Floating Rate Note, 2/20/32 (144A) PURCHASING POWER FUNDING 2015-A LLC, 3.5%, 12/15/19 (144A) Quest Trust REMICS, Floating Rate Note, 3/25/34 (144A) RAAC Series 2005-RP1 Trust, Floating Rate Note, 7/25/37 (144A) RAAC Series 2005-RP3 Trust, Floating Rate Note, 5/25/39 (144A) RAAC Series 2006-RP1 Trust, Floating Rate Note, 10/25/45 (144A) RAAC Series 2006-RP2 Trust, Floating Rate Note, 2/25/37 (144A) RAMP Series 2004-RS11 Trust, Floating Rate Note, 11/25/34 RAMP Series 2004-RZ1 Trust, Floating Rate Note, 3/25/34 RAMP Series 2005-RS6 Trust, Floating Rate Note, 6/25/35 RAMP Series 2005-RZ3 Trust, Floating Rate Note, 9/25/35 RAMP Series 2006-NC1 Trust, Floating Rate Note, 12/25/35 RAMP Series 2006-RZ3 Trust, Floating Rate Note, 10/25/35 RASC Series 2005-AHL3 Trust, Floating Rate Note, 9/25/35 RASC Series 2005-KS3 Trust, Floating Rate Note, 4/25/35 RBSHD 2013-1 Trust, 4.6853%, 10/25/47 (Step) (144A) RMAT 2015-1 LLC, 4.09%, 7/27/20 (Step) (144A) Salomon Mortgage Loan Trust Series 2001-CB4, Floating Rate Note, 11/25/33 SASCO Mortgage Loan Trust 2005-GEL1, Floating Rate Note, 12/25/34 SASCO Mortgage Loan Trust 2005-GEL2, Floating Rate Note, 4/25/35 Saxon Asset Securities Trust 2005-3, Floating Rate Note, 11/25/35 Saxon Asset Securities Trust 2005-4, Floating Rate Note, 11/25/37 Sierra Timeshare 2013-1 Receivables Funding LLC, 2.39%, 11/20/29 (144A) Silver Bay Realty 2014-1 Trust, Floating Rate Note, 9/18/31 (144A) Skopos Auto Receivables Trust 2015-2, 3.55%, 2/17/20 (144A) SMART ABS Series 2013-2US Trust, Floating Rate Note, 1/17/17 SMART ABS Series 2015-1US Trust, Floating Rate Note, 8/14/17 SMART ABS Series 2015-3US Trust, Floating Rate Note, 4/16/18 SNAAC Auto Receivables Trust 2013-1, 4.56%, 4/15/20 (144A) SNAAC Auto Receivables Trust 2014-1, 1.03%, 9/17/18 (144A) Soundview Home Loan Trust 2005-DO1, Floating Rate Note, 5/25/35 Soundview Home Loan Trust 2005-OPT4, Floating Rate Note, 12/25/35 Specialty Underwriting & Residential Finance Trust Series 2005-AB2, Floating Rate Note, 6/25/36 Specialty Underwriting & Residential Finance Trust Series 2005-AB2, Floating Rate Note, 6/25/36 Specialty Underwriting & Residential Finance Trust Series 2006-BC1, Floating Rate Note, 12/25/36 Specialty Underwriting & Residential Finance Trust Series 2006-BC1, Floating Rate Note, 12/25/36 Structured Asset Investment Loan Trust 2005-6, Floating Rate Note, 7/25/35 Structured Asset Investment Loan Trust 2005-HE1, Floating Rate Note, 7/25/35 Structured Asset Investment Loan Trust 2006-1, Floating Rate Note, 1/25/36 Structured Asset Securities Corp Mortgage Loan Trust 2005-S7, Floating Rate Note, 12/25/35 (144A) Structured Asset Securities Corp Mortgage Loan Trust 2006-EQ1, Floating Rate Note, 7/25/36 (144A) Structured Asset Securities Corp Mortgage Loan Trust 2006-GEL4, Floating Rate Note, 10/25/36 (144A) Structured Asset Securities Corp Mortgage Loan Trust 2007-TC1, Floating Rate Note, 4/25/31 (144A) Structured Asset Securities Corp Trust 2005-AR1, Floating Rate Note, 9/25/35 Sunset Mortgage Loan Co 2014-NPL2 LLC, 3.721%, 11/16/44 (Step) (144A) Sunset Mortgage Loan Co 2015-NPL1 LLC, 4.4586%, 9/16/45 (Step) (144A) SWAY Residential 2014-1 Trust, Floating Rate Note, 1/20/32 (144A) TAL Advantage I LLC, Floating Rate Note, 4/20/21 (144A) TAL Advantage V LLC, 1.7%, 5/20/39 (144A) Terwin Mortgage Trust Series TMTS 2003-8HE, Floating Rate Note, 12/25/34 Terwin Mortgage Trust Series TMTS 2005-10HE, Floating Rate Note, 6/25/36 Toyota Auto Receivables 2014-C Owner Trust, 0.51%, 2/15/17 Trade MAPS 1, Ltd., Floating Rate Note, 12/10/18 (144A) Trade MAPS 1, Ltd., Floating Rate Note, 12/10/18 (144A) Trafigura Securitisation Finance Plc. 2014-1, Floating Rate Note, 4/16/18 (144A) Tricon American Homes 2015-SFR1 Trust REMICS, Floating Rate Note, 5/19/32 (144A) Truman Capital Mortgage Loan Trust, Floating Rate Note, 1/25/34 U.S. Residential Opportunity Fund IV Trust 2015-1, 3.7213%, 2/27/35 (144A) United Auto Credit Securitization Trust 2015-1, 1.68%, 9/15/17 (144A) US Residential Opportunity Fund III Trust 2015-1, 3.7213%, 1/29/35 (144A) Vanderbilt Mortgage Finance, Floating Rate Note, 5/7/26 VOLT XIX LLC, 3.875%, 4/26/55 (Step) VOLT XXV LLC, 3.5%, 6/26/45 (Step) (144A) VOLT XXXI LLC, 3.375%, 2/25/55 (Step) (144A) VOLT XXXIII LLC, 3.5%, 3/25/55 (Step) (144A) VOLT XXXIX LLC, 4.125%, 10/25/45 (Step) (144A) VOLT XXXVI LLC, 3.625%, 7/25/45 (Step) (144A) VOLT XXXVII LLC, 3.625%, 7/25/45 (Step) (144A) VOLT XXXVIII LLC, 3.875%, 9/25/45 (Step) (144A) Volvo Financial Equipment LLC Series 2013-1, 0.74%, 3/15/17 (144A) Wells Fargo Home Equity Asset-Backed Securities 2005-3 Trust, Floating Rate Note, 12/25/35 Wells Fargo Home Equity Asset-Backed Securities 2006-1 Trust REMICS, Floating Rate Note, 7/25/36 Westgate Resorts 2012-A LLC, 3.75%, 8/20/25 (144A) Westgate Resorts 2014-1 LLC, 2.15%, 12/20/26 (144A) Westgate Resorts LLC, 2.5%, 3/20/25 (144A) Westlake Automobile Receivables Trust 2014-1, 0.7%, 5/15/17 (144A) Westlake Automobile Receivables Trust 2015-2, Floating Rate Note, 7/16/18 (144A) Westlake Automobile Receivables Trust 2015-3, Floating Rate Note, 5/17/21 (144A) Wheels SPV 2 LLC, 0.84%, 3/20/23 (144A) Wilshire Mortgage Loan Trust, Floating Rate Note, 5/25/28 World Financial Network Credit Card Master Trust, 1.26%, 3/15/21 World Financial Network Credit Card Master Trust, Floating Rate Note, 12/16/19 World Financial Network Credit Card Master Trust, Floating Rate Note, 2/15/22 World Omni Auto Receivables Trust 2014-B, Floating Rate Note, 1/16/18 World Omni Auto Receivables Trust 2015-B, Floating Rate Note, 7/15/19 World Omni Automobile Lease Securitization Trust 2014-A, Floating Rate Note, 3/15/17 WVUE 2015-1, 4.5%, 9/25/20 (Step) (144A) $ TOTAL ASSET BACKED SECURITIES (Cost $747,648,887) $ COLLATERALIZED MORTGAGE OBLIGATIONS - 29.1% A10 Securitization 2013-1 LLC, 2.4%, 11/17/25 (144A) $ Aberdeen Loan Funding, Ltd., Floating Rate Note, 11/1/18 (144A) Aberdeen Loan Funding, Ltd., Floating Rate Note, 11/1/18 (144A) ACAS CLO 2007-1, Ltd., Floating Rate Note, 4/20/21 (144A) ACRE Commercial Mortgage Trust 2014-FL2, Floating Rate Note, 8/15/31 (144A) ACRE Commercial Mortgage Trust 2014-FL2, Floating Rate Note, 8/15/31 (144A) Adjustable Rate Mortgage Trust 2005-5, Floating Rate Note, 9/25/35 Alternative Loan Trust 2003-3T1, Floating Rate Note, 5/25/33 Alternative Loan Trust 2004-6CB, Floating Rate Note, 4/25/34 Alternative Loan Trust 2004-J13, Floating Rate Note, 2/25/35 Apidos CLO IX, Floating Rate Note, 7/17/23 (144A) Arbor Realty Collateralized Loan Obligation 2015-FL1, Ltd., Floating Rate Note, 3/15/25 (144A) BAMLL Commercial Mortgage Securities Trust 2014-FL1, Floating Rate Note, 12/17/31 (144A) BAMLL Commercial Mortgage Securities Trust 2014-ICTS, Floating Rate Note, 6/15/28 (144A) BAMLL Commercial Mortgage Securities Trust 2014-INLD REMICS, Floating Rate Note, 12/17/29 (144A) BAMLL Re-REMIC Trust 2014-FRR7, Floating Rate Note, 10/26/44 (144A) Banc of America Commercial Mortgage Trust 2006-1, Floating Rate Note, 9/10/45 Banc of America Funding 2005-A Trust, Floating Rate Note, 2/20/35 Banc of America Merrill Lynch Commercial Mortgage, Inc., Floating Rate Note, 7/10/42 (144A) Banc of America Mortgage 2003-A Trust, Floating Rate Note, 2/25/33 Banc of America Mortgage 2003-F Trust, Floating Rate Note, 7/25/33 Banc of America Mortgage 2004-D Trust, Floating Rate Note, 5/25/34 Banc of America Mortgage 2004-I Trust, Floating Rate Note, 10/25/34 BBCMS Trust 2014-BXO REMICS, Floating Rate Note, 8/16/27 (144A) BBCMS Trust 2015-SLP, Floating Rate Note, 2/15/28 (144A) BCAP LLC 2009-RR13-I Trust, Floating Rate Note, 9/26/35 (144A) BCAP LLC 2013-RR3 Trust, Floating Rate Note, 5/28/36 (144A) BCAP LLC 2013-RR7 Trust, Floating Rate Note, 12/27/34 (144A) Bear Stearns ALT-A Trust 2004-11, Floating Rate Note, 11/25/34 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-12, Floating Rate Note, 1/25/35 Bear Stearns ALT-A Trust 2004-13, Floating Rate Note, 11/25/34 Bear Stearns ALT-A Trust 2004-4, Floating Rate Note, 6/25/34 Bear Stearns ARM Trust 2003-3, Floating Rate Note, 5/25/33 Bear Stearns ARM Trust 2004-3, Floating Rate Note, 7/25/34 Bear Stearns ARM Trust 2005-5, Floating Rate Note, 8/25/35 Bear Stearns Asset Backed Securities Trust 2003-AC5, Floating Rate Note, 10/25/33 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR9, Floating Rate Note, 9/11/42 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR11, Floating Rate Note, 3/11/39 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR12, Floating Rate Note, 9/11/38 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR15 REMICS, 5.331%, 2/11/44 Bear Stearns Mortgage Securities, Inc., Floating Rate Note, 6/25/30 Bellemeade Re, Ltd., Floating Rate Note, 7/25/25 (144A) Black Diamond CLO 2006-1 Luxembourg SA, Floating Rate Note, 4/29/19 (144A) BLCP Hotel Trust, Floating Rate Note, 8/15/29 (144A) Boca Hotel Portfolio Trust 2013-BOCA, Floating Rate Note, 8/17/26 (144A) BXHTL 2015-JWRZ Mortgage Trust, Floating Rate Note, 5/15/29 (144A) Callidus Debt Partners Clo Fund VI, Ltd., Floating Rate Note, 10/23/21 (144A) Carefree Portfolio Trust 2014-CARE, Floating Rate Note, 11/15/29 (144A) N/A Cathedral Lake CLO 2015-3, Ltd., Floating Rate Note, 1/15/26 (144A) CDGJ Commercial Mortgage Trust 2014-BXCH, Floating Rate Note, 12/15/27 (144A) CFCRE 2015-RUM Mortgage Trust, Floating Rate Note, 7/15/30 (144A) CGBAM Commercial Mortgage Trust 2014-HD, Floating Rate Note, 2/18/31 (144A) CG-CCRE Commercial Mortgage Trust 2014-FL1, Floating Rate Note, 6/16/31 (144A) CGWF Commercial Mortgage Trust 2013-RKWH REMICS, Floating Rate Note, 11/15/30 (144A) Chase Mortgage Finance Trust Series 2005-S1, 5.5%, 5/25/35 Chevy Chase Funding LLC Mortgage-Backed Certificates Series 2004-1, Floating Rate Note, 1/25/35 (144A) Chevy Chase Funding LLC Mortgage-Backed Certificates Series 2004-3, Floating Rate Note, 8/25/35 (144A) CHL Mortgage Pass-Through Trust 2003-15 REMICS, Floating Rate Note, 6/25/18 CIFC Funding 2007-I, Ltd., Floating Rate Note, 5/10/21 (144A) CIM Trust 2015-4AG, Floating Rate Note, 11/25/57 (144A) Citicorp Mortgage Securities REMIC Pass-Through Certificates Trust Series 2005-4, 5.0%, 7/25/20 Citicorp Mortgage Securities REMIC Pass-Through Certificates Trust Series 2005-7, 5.0%, 10/25/35 Citigroup Commercial Mortgage Trust 2006-C4, Floating Rate Note, 3/17/49 Citigroup Commercial Mortgage Trust 2014-388G REMICS, Floating Rate Note, 6/16/33 (144A) Citigroup Commercial Mortgage Trust 2015-SSHP REMICS, Floating Rate Note, 9/15/27 (144A) Citigroup Mortgage Loan Trust 2010-4 REMICS, 5.0%, 10/25/35 (144A) Citigroup Mortgage Loan Trust, Inc., 6.5%, 6/25/16 City Center Trust 2011-CCHP, Floating Rate Note, 7/17/28 (144A) CNL Commercial Mortgage Loan Trust 2002-1, Floating Rate Note, 10/25/28 (144A) Colony Mortgage Capital Series 2015-FL3, Ltd., Floating Rate Note, 9/5/32 (144A) COMM 2006-C7 Mortgage Trust, Floating Rate Note, 6/10/46 Comm 2014-BBG Mortgage Trust REMICS, Floating Rate Note, 3/15/29 (144A) COMM 2014-FL4 Mortgage Trust REMICS, Floating Rate Note, 7/15/31 (144A) COMM 2014-FL5 Mortgage Trust, Floating Rate Note, 10/17/31 (144A) COMM 2014-KYO Mortgage Trust, Floating Rate Note, 6/11/27 (144A) COMM 2014-PAT Mortgage Trust REMICS, Floating Rate Note, 8/13/27 (144A) COMM 2014-PAT Mortgage Trust, Floating Rate Note, 8/13/27 (144A) COMM 2014-SAVA Mortgage Trust, Floating Rate Note, 6/15/34 (144A) COMM 2014-TWC Mortgage Trust, Floating Rate Note, 2/13/32 (144A) Cratos CLO, Ltd., Floating Rate Note, 5/19/21 (144A) Credit Suisse Commercial Mortgage Trust Series 2006-C2, Floating Rate Note, 3/15/39 Credit Suisse Commercial Mortgage Trust Series 2006-C3 REMICS, Floating Rate Note, 6/15/38 Credit Suisse Commercial Mortgage Trust Series 2007-C3, Floating Rate Note, 6/15/39 Credit Suisse Commercial Mortgage Trust Series 2007-C4 REMICS, Floating Rate Note, 9/15/39 Credit Suisse First Boston Mortgage Securities Corp., Floating Rate Note, 6/25/34 Credit Suisse First Boston Mortgage Securities, 05-6, Floating Rate Note, 7/25/35 Credit Suisse Mortgage Capital Certificates REMICS, Floating Rate Note, 7/27/36 (144A) Crown Point CLO, Ltd., Floating Rate Note, 11/21/22 (144A) Crusade Global Trust No 1 of 2007, Floating Rate Note, 4/19/38 Crusade Global Trust No.2 of 2006, Floating Rate Note, 11/15/37 CSMC 2015-TWNI Trust, Floating Rate Note, 3/15/28 (144A) CSMC Trust 2014-ICE, Floating Rate Note, 4/15/27 (144A) CSMC Trust 2015-DEAL, Floating Rate Note, 4/16/29 (144A) CSMC Trust 2015-SAND, Floating Rate Note, 8/15/30 (144A) Del Coronado Trust 2013-DEL, Floating Rate Note, 3/16/26 (144A) EQTY 2014-INNS Mortgage Trust REMICS, Floating Rate Note, 5/8/31 (144A) EQTY 2014-INNS Mortgage Trust, Floating Rate Note, 5/8/31 (144A) Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 4/25/28 Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 5/25/24 Fannie Mae Connecticut Avenue Securities, Floating Rate Note, 7/25/24 Fannie Mae Trust 2003-W6, Floating Rate Note, 9/25/42 Fannie Mae Trust 2005-W4, Floating Rate Note, 6/25/45 Fannie Mae Whole Loan, Floating Rate Note, 11/25/46 Fannie Mae, 3.0%, 8/25/25 Fannie Mae, 3.5%, 10/25/23 Fannie Mae, 4.5%, 9/25/35 Fannie Mae, 5.0%, 6/25/34 Federal Home Loan Mortgage Corp. REMICS, 3.5%, 6/15/28 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 1/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 1/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 1/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/20 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/31 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 10/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/31 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 11/15/40 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/20 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/28 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/39 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/19 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/25 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/29 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/30 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 2/15/39 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/24 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/39 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 3/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 4/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/29 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/37 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 5/15/41 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/23 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/33 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 6/15/38 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/21 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/23 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/34 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 7/15/40 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/26 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/35 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 8/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/26 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/32 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/36 Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 9/15/36 Federal Home Loan Mortgage Corp., 3.0%, 12/15/24 Federal Home Loan Mortgage Corp., Floating Rate Note, 1/15/35 Federal Home Loan Mortgage Corp., Floating Rate Note, 2/15/18 Federal Home Loan Mortgage Corp., Floating Rate Note, 3/15/32 Federal Home Loan Mortgage Corp., Floating Rate Note, 4/15/28 Federal Home Loan Mortgage Corp., Floating Rate Note, 6/15/31 Federal Home Loan Mortgage Corp., Floating Rate Note, 8/15/35 Federal National Mortgage Association REMICS, Floating Rate Note, 1/18/32 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 1/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 10/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 10/27/37 Federal National Mortgage Association REMICS, Floating Rate Note, 11/18/32 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 11/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/23 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/23 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/30 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 12/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/17 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 2/25/38 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/23 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/24 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/28 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 3/25/45 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/25 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 4/25/42 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 5/25/40 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/23 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 6/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 7/18/27 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/34 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/35 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 7/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/31 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 8/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/20 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/21 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/32 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/33 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/36 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association REMICS, Floating Rate Note, 9/25/37 Federal National Mortgage Association, Floating Rate Note, 12/25/23 Federal National Mortgage Association, Floating Rate Note, 12/25/33 Federal National Mortgage Association, Floating Rate Note, 2/25/38 Federal National Mortgage Association, Floating Rate Note, 3/25/18 Federal National Mortgage Association, Floating Rate Note, 4/25/35 First Horizon Mortgage Pass-Through Trust 2003-AR3, Floating Rate Note, 9/25/33 Fore CLO, Ltd., Floating Rate Note, 7/20/19 (144A) Four Corners CLO III, Ltd., Floating Rate Note, 7/22/20 (144A) Freddie Mac Strips, Floating Rate Note, 12/15/36 Freddie Mac Strips, Floating Rate Note, 8/15/36 Freddie Mac Strips, Floating Rate Note, 8/15/36 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 10/25/24 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 2/25/24 Freddie Mac Structured Agency Credit Risk Debt Notes, Floating Rate Note, 4/25/28 Freddie Mac, 3.0%, 7/15/36 Freddie Mac, 4.0%, 12/15/23 FREMF Mortgage Trust 2014-KF04 REMICS, Floating Rate Note, 6/25/21 (144A) FREMF Mortgage Trust 2014-KF05 REMICS, Floating Rate Note, 9/25/21 (144A) FREMF Mortgage Trust Class C, Floating Rate Note, 11/25/46 (144A) Gale Force 3 Clo, Ltd., Floating Rate Note, 4/19/21 (144A) Global Mortgage Securitization, Ltd., 5.25%, 4/25/32 Global Mortgage Securitization, Ltd., Floating Rate Note, 11/25/32 (144A) Global Mortgage Securitization, Ltd., Floating Rate Note, 4/25/32 Goldman Sachs Asset Management CLO Plc, Floating Rate Note, 8/1/22 (144A) Government National Mortgage Association, 4.0%, 7/20/34 Government National Mortgage Association, Floating Rate Note, 1/16/33 Government National Mortgage Association, Floating Rate Note, 1/16/35 Government National Mortgage Association, Floating Rate Note, 10/16/39 Government National Mortgage Association, Floating Rate Note, 10/20/38 Government National Mortgage Association, Floating Rate Note, 2/20/35 Government National Mortgage Association, Floating Rate Note, 4/16/32 Government National Mortgage Association, Floating Rate Note, 5/16/38 Government National Mortgage Association, Floating Rate Note, 6/16/31 Government National Mortgage Association, Floating Rate Note, 8/16/39 Government National Mortgage Association, Floating Rate Note, 8/20/38 Government National Mortgage Association, Floating Rate Note, 9/16/31 GP Portfolio Trust 2014-GGP, Floating Rate Note, 2/16/27 (144A) GS Mortgage Securities Trust 2007-GG10 REMICS, Floating Rate Note, 8/10/45 GS Mortgage Securities Trust 2014-GSFL, Floating Rate Note, 7/15/31 (144A) GSAA Home Equity Trust 2004-6, Floating Rate Note, 6/25/34 GSAA Home Equity Trust 2004-8, Floating Rate Note, 9/25/34 HarborView Mortgage Loan Trust 2004-1, Floating Rate Note, 4/19/34 HarborView Mortgage Loan Trust 2004-4, Floating Rate Note, 6/19/34 Hertz Fleet Lease Funding LP, Floating Rate Note, 12/10/27 (144A) Hertz Fleet Lease Funding LP, Floating Rate Note, 12/10/27 (144A) Hilton USA Trust 2013-HLF, Floating Rate Note, 11/5/30 (144A) Hilton USA Trust 2013-HLF, Floating Rate Note, 11/5/30 (144A) Homestar Mortgage Acceptance Corp. REMICS, Floating Rate Note, 9/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 3/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 6/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 7/25/34 Homestar Mortgage Acceptance Corp., Floating Rate Note, 7/25/34 Hudsons Bay Simon JV Trust 2015-HBS, Floating Rate Note, 8/7/34 (144A) Hyatt Hotel Portfolio Trust 2015-HYT, Floating Rate Note, 11/15/29 (144A) Impac CMB Trust Series 2003-8, Floating Rate Note, 10/25/33 Impac CMB Trust Series 2004-4, Floating Rate Note, 9/25/34 Impac CMB Trust Series 2004-4, Floating Rate Note, 9/25/34 Impac CMB Trust Series 2004-5, Floating Rate Note, 8/25/34 Impac CMB Trust Series 2004-6, Floating Rate Note, 10/25/34 Impac CMB Trust Series 2004-8, Floating Rate Note, 8/25/34 Impac CMB Trust Series 2004-8, Floating Rate Note, 8/25/34 Impac Secured Assets Trust 2006-2, Floating Rate Note, 8/25/36 Impac Secured Assets Trust 2006-5, Floating Rate Note, 12/25/36 JP Morgan Chase Commercial Mortgage Securities Corp. Pass-Through Certificates Series 2002 CIBC4, Floating Rate Note, 5/12/34 JP Morgan Chase Commercial Mortgage Securities Trust 2004-LN2, Floating Rate Note, 7/15/41 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2006-FL2, Floating Rate Note, 11/15/18 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2006-FL2, Floating Rate Note, 11/15/18 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6, Floating Rate Note, 4/15/43 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP9, Floating Rate Note, 5/15/47 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC18, 5.44%, 6/12/47 JP Morgan Chase Commercial Mortgage Securities Trust 2014-BXH, Floating Rate Note, 4/15/27 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-CBM, Floating Rate Note, 10/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-CBM, Floating Rate Note, 10/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FBLU REMICS, Floating Rate Note, 12/15/28 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FBLU, Floating Rate Note, 12/15/28 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL4, Floating Rate Note, 12/16/30 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL5 REMICS, Floating Rate Note, 7/15/31 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL6, Floating Rate Note, 11/17/31 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-INN, Floating Rate Note, 6/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-INN, Floating Rate Note, 6/15/29 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2014-PHH, Floating Rate Note, 8/16/27 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2015-COSMO, Floating Rate Note, 1/15/32 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2015-FL7, Floating Rate Note, 5/15/28 (144A) JP Morgan Chase Commercial Mortgage Securities Trust 2015-SGP, Floating Rate Note, 7/15/36 (144A) JP Morgan Seasoned Mortgage Trust 2014-1, Floating Rate Note, 5/25/33 (144A) Lanark Master Issuer Plc, Floating Rate Note, 12/22/54 (144A) Lanark Master Issuer Plc, Floating Rate Note, 12/22/54 (144A) LB-UBS Commercial Mortgage Trust 2004-C1, 4.568%, 1/15/31 LB-UBS Commercial Mortgage Trust 2006-C4, Floating Rate Note, 6/15/38 LCM X LP, Floating Rate Note, 4/15/22 (144A) Lehman Brothers Small Balance Commercial Mortgage Trust 2007-3 Class 1A4, Floating Rate Note, 10/25/37 (144A) Lehman Brothers Small Balance Commercial Mortgage Trust 2007-3, Floating Rate Note, 10/25/37 (144A) Lehman Brothers Small Balance Commercial, Floating Rate Note, 4/25/31 (144A) Lehman Brothers Small Balance Commercial, Floating Rate Note, 4/25/31 (144A) Lehman XS Trust Series 2005-2, Floating Rate Note, 8/25/35 LSTAR Securities Investment Trust 2014-2, Floating Rate Note, 11/1/19 (144A) LSTAR Securities Investment Trust 2015-5, Floating Rate Note, 4/1/20 (144A) LSTAR Securities Investment Trust 2015-7, Floating Rate Note, 7/1/20 (144A) LSTAR Securities Investment Trust 2015-8, Floating Rate Note, 8/1/20 (144A) LSTAR Securities Investment Trust 2015-9, Floating Rate Note, 10/1/20 (144A) MASTR Adjustable Rate Mortgages Trust 2003-3, Floating Rate Note, 9/25/33 MASTR Alternative Loan Trust 2005-1, Floating Rate Note, 2/25/35 MASTR Asset Securitization Trust 2003-6, Floating Rate Note, 7/25/18 Mellon Residential Funding Corp. Mortgage Pass-Through Trust Series 2000-TBC3, Floating Rate Note, 12/15/30 Merrill Lynch Mortgage Investors Trust Series 2005-A9, Floating Rate Note, 12/25/35 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-A, Floating Rate Note, 3/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-B, Floating Rate Note, 4/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-C REMICS, Floating Rate Note, 6/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-C, Floating Rate Note, 6/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-E, Floating Rate Note, 10/25/28 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-G, Floating Rate Note, 1/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-G, Floating Rate Note, 1/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2003-H, Floating Rate Note, 1/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-A REMICS, Floating Rate Note, 4/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-B, Floating Rate Note, 5/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-C, Floating Rate Note, 7/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-C, Floating Rate Note, 7/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-D, Floating Rate Note, 9/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-E, Floating Rate Note, 11/25/29 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-G, Floating Rate Note, 1/25/30 Merrill Lynch Mortgage Investors Trust Series MLCC 2004-G, Floating Rate Note, 1/25/30 Merrill Lynch Mortgage Investors Trust Series MLCC 2005-A, Floating Rate Note, 3/25/30 Merrill Lynch Mortgage Trust 2006-C2, Floating Rate Note, 8/12/43 ML-CFC Commercial Mortgage Trust 2006-2, Floating Rate Note, 6/12/46 Morgan Stanley Capital I Trust 2006-HQ10, 5.328%, 11/12/41 Morgan Stanley Capital I Trust 2006-HQ9, Floating Rate Note, 7/12/44 Morgan Stanley Capital I Trust 2006-TOP23, Floating Rate Note, 8/12/41 Morgan Stanley Capital I Trust 2007-TOP25, Floating Rate Note, 11/12/49 Morgan Stanley Capital I Trust 2015-XLF1, Floating Rate Note, 8/14/31 (144A) Morgan Stanley Capital I Trust 2015-XLF1, Floating Rate Note, 8/14/31 (144A) Morgan Stanley Capital I Trust 2015-XLF2, Floating Rate Note, 8/15/26 (144A) Morgan Stanley Mortgage Loan Trust 2005-5AR, Floating Rate Note, 9/25/35 Morgan Stanley Mortgage Loan Trust 2005-6AR, Floating Rate Note, 11/25/35 Morgan Stanley Mortgage Loan Trust 2005-6AR, Floating Rate Note, 11/25/35 MortgageIT Trust 2004-1, Floating Rate Note, 11/25/34 MortgageIT Trust 2004-2, Floating Rate Note, 12/25/34 MortgageIT Trust 2005-2, Floating Rate Note, 5/25/35 NCUA Guaranteed Notes Trust REMICS, Floating Rate Note, 12/8/20 NCUA Guaranteed Notes Trust REMICS, Floating Rate Note, 3/9/21 NCUA Guaranteed Notes Trust, Floating Rate Note, 10/7/20 NCUA Guaranteed Notes Trust, Floating Rate Note, 11/6/17 NCUA Guaranteed Notes Trust, Floating Rate Note, 12/8/20 NCUA Guaranteed Notes Trust, Floating Rate Note, 3/11/20 NCUA Guaranteed Notes Trust, Floating Rate Note, 4/6/20 NewStar Commercial Loan Trust 2007-1, Floating Rate Note, 9/30/22 (144A) Newstar Trust, Floating Rate Note, 1/20/23 (144A) Nomura Asset Acceptance Corp. Alternative Loan Trust Series 2004-AR4, Floating Rate Note, 12/25/34 Nomura Resecuritization Trust 2011-4R, Floating Rate Note, 6/26/47 (144A) Nomura Resecuritization Trust 2014-1R, Floating Rate Note, 10/26/36 (144A) NorthStar 2013-1, Floating Rate Note, 8/27/29 (144A) Opteum Mortgage Acceptance Corp Trust 2005-4, Floating Rate Note, 11/25/35 Opteum Mortgage Acceptance Corp Trust 2005-4, Floating Rate Note, 11/25/35 ORES 2014-LV3 LLC, 3.0%, 3/27/24 (144A) ORES NPL 2013-LV2 LLC, 3.081%, 9/25/25 (144A) Pepper Residential Securities Trust No 14, Floating Rate Note, 6/12/16 Pepper Residential Securities Trust, Floating Rate Note, 4/10/16 (144A) PFP 2015-2, Ltd., Floating Rate Note, 7/14/34 (144A) RAIT 2014-FL2 Trust, Floating Rate Note, 5/15/31 (144A) RAIT 2014-FL3 Trust, Floating Rate Note, 12/15/31 (144A) RALI Series 2002-QS16 Trust, Floating Rate Note, 10/25/17 RALI Series 2003-QS11 Trust, Floating Rate Note, 6/25/33 RALI Series 2003-QS5 Trust, Floating Rate Note, 3/25/18 RALI Series 2003-QS9 Trust, Floating Rate Note, 5/25/18 RALI Series 2004-QS5 Trust, 4.75%, 4/25/34 RALI Series 2004-QS5 Trust, Floating Rate Note, 4/25/34 RALI Series 2005-QA1 Trust, Floating Rate Note, 1/25/35 Regatta Funding, Ltd., Floating Rate Note, 6/15/20 (144A) RESI Finance LP 2003-CB1, Floating Rate Note, 7/9/35 RESI MAC, 2014-1A, Floating Rate Note, 6/12/19 Residential Asset Securitization Trust 2003-A15, Floating Rate Note, 2/25/34 Residential Asset Securitization Trust 2003-A2, Floating Rate Note, 5/25/33 Resource Capital Corp 2014-CRE2, Ltd., Floating Rate Note, 4/15/32 (144A) Resource Capital Corp 2015-CRE4, Ltd., Floating Rate Note, 8/17/32 (144A) Resource Capital Corp. CRE Notes 2013, Ltd., Floating Rate Note, 6/15/16 (144A) Rialto Capital Management LLC, 2.85%, 5/15/24 (144A) RREF 2015-LT7 LLC, 3.0%, 12/25/32 (144A) Selene Non-Performing Loans LLC, 2.9814%, 5/25/54 (Step) (144A) Sequoia Mortgage Trust 10, Floating Rate Note, 10/20/27 Sequoia Mortgage Trust 2003-2, Floating Rate Note, 6/20/33 Sequoia Mortgage Trust 2003-5, Floating Rate Note, 9/20/33 Sequoia Mortgage Trust 2003-8, Floating Rate Note, 1/20/34 Sequoia Mortgage Trust 2004-10, Floating Rate Note, 11/20/34 Sequoia Mortgage Trust 2004-7, Floating Rate Note, 8/20/34 Sequoia Mortgage Trust 2005-1, Floating Rate Note, 2/20/35 Sequoia Mortgage Trust 2005-1, Floating Rate Note, 2/20/35 Sequoia Mortgage Trust 4, Floating Rate Note, 11/22/24 Springleaf Mortgage Loan Trust 2013-2, Floating Rate Note, 12/28/65 (144A) Structured Adjustable Rate Mortgage Loan Trust Class 1A1, Floating Rate Note, 3/25/34 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 11/25/34 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 11/25/34 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 3/25/34 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 6/25/35 Structured Adjustable Rate Mortgage Loan Trust, Floating Rate Note, 7/25/34 Structured Asset Mortgage Investments II Trust 2004-AR1, Floating Rate Note, 3/19/34 Structured Asset Mortgage Investments II Trust 2004-AR8, Floating Rate Note, 5/19/35 Structured Asset Mortgage Investments Trust 2002-AR5, Floating Rate Note, 5/19/33 Structured Asset Securities Corp. Mortgage Certificates Series 2003-31A, Floating Rate Note, 10/25/33 Structured Asset Securities Corp. Mortgage Pass-Through Certificates Series 1998-8, Floating Rate Note, 8/25/28 Structured Asset Securities Corp. Mortgage Pass-Through Certificates Series 2003-24A, Floating Rate Note, 7/25/33 Structured Asset Securities Corp. Mortgage Pass-Through Certificates Series 2003-35, Floating Rate Note, 12/25/33 Structured Asset Securities Corp. Trust 2005-14, Floating Rate Note, 7/25/35 Symphony CLO VIII LP, Floating Rate Note, 1/9/23 (144A) Symphony CLO X, Ltd., Floating Rate Note, 7/23/23 (144A) Thornburg Mortgage Securities Trust 2004-4, Floating Rate Note, 12/25/44 Velocity Commercial Capital Loan Trust 2014-1, Floating Rate Note, 9/25/44 (144A) Venture XII CLO, Ltd., Floating Rate Note, 2/28/24 (144A) VFC 2014-2 LLC, 2.75%, 7/20/30 (144A) VFC 2015-3 LLC, 2.75%, 12/20/31 (144A) VOLT NPL X LLC, 3.375%, 10/26/54 (Step) (144A) VOLT XXX LLC, 3.625%, 10/25/57 (Step) (144A) Voya CLO 2012-3, Ltd., Floating Rate Note, 10/15/22 (144A) Wachovia Bank Commercial Mortgage Trust Series 2006-C23 REMICS, Floating Rate Note, 1/15/45 Wachovia Bank Commercial Mortgage Trust Series 2006-C25, Floating Rate Note, 5/15/43 Wachovia Bank Commercial Mortgage Trust Series 2006-C25, Floating Rate Note, 5/15/43 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 REMICS, Floating Rate Note, 10/15/48 WaMu Mortgage Pass-Through Certificates Series 2003-S10, 5.0%, 10/25/18 Wells Fargo Commercial Mortgage Trust 2014-TISH REMICS, Floating Rate Note, 2/16/27 (144A) Wells Fargo Credit Risk Transfer Securities Trust 2015, Floating Rate Note, 11/25/25 (144A) Wells Fargo Mortgage Backed Securities 2005-AR13 Trust, Floating Rate Note, 5/25/35 Westwood CDO II, Ltd., Floating Rate Note, 4/25/22 (144A) $ TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $785,202,628) $ CORPORATE BONDS - 30.0% Energy - 1.9% Integrated Oil & Gas - 1.0% Chevron Corp., Floating Rate Note, 11/16/18 $ Chevron Corp., Floating Rate Note, 11/9/16 Chevron Corp., Floating Rate Note, 3/2/18 Exxon Mobil Corp., Floating Rate Note, 3/15/17 Shell International Finance BV, Floating Rate Note, 11/10/18 Shell International Finance BV, Floating Rate Note, 11/15/16 Shell International Finance BV, Floating Rate Note, 5/10/17 Statoil ASA, Floating Rate Note, 11/9/17 Statoil ASA, Floating Rate Note, 5/15/18 Total Capital Canada, Ltd., Floating Rate Note, 1/15/16 Total Capital International SA, 0.75%, 1/25/16 $ Oil & Gas Exploration & Production - 0.4% Canadian Natural Resources, Ltd., Floating Rate Note, 3/30/16 $ Total Capital SA, 2.3%, 3/15/16 $ Oil & Gas Storage & Transportation - 0.5% Boardwalk Pipelines LP, 5.5%, 2/1/17 $ Enbridge, Inc., Floating Rate Note, 10/1/16 Enterprise Products Operating LLC, 3.2%, 2/1/16 ONEOK Partners LP, 6.15%, 10/1/16 TransCanada PipeLines, Ltd., Floating Rate Note, 6/30/16 $ Total Energy $ Materials - 0.3% Fertilizers & Agricultural Chemicals - 0.1% Monsanto Co., 2.75%, 4/15/16 $ Diversified Metals & Mining - 0.1% BHP Billiton Finance USA, Ltd., Floating Rate Note, 9/30/16 $ Rio Tinto Finance USA Plc, Floating Rate Note, 6/17/16 $ Steel - 0.1% Glencore Funding LLC, Floating Rate Note, 4/16/18 (144A) $ Glencore Funding LLC, Floating Rate Note, 5/27/16 (144A) $ Total Materials $ Capital Goods - 0.6% Industrial Conglomerates - 0.2% Tyco Electronics Group SA, Floating Rate Note, 1/29/16 $ Construction & Farm Machinery & Heavy Trucks - 0.3% Caterpillar Financial Services Corp., Floating Rate Note, 3/3/17 $ John Deere Capital Corp., Floating Rate Note, 10/11/16 John Deere Capital Corp., Floating Rate Note, 2/25/16 $ Industrial Machinery - 0.1% Xylem, Inc. New York, 3.55%, 9/20/16 $ Total Capital Goods $ Transportation - 0.1% Railroads - 0.1% Canadian National Railway Co., Floating Rate Note, 11/14/17 $ Total Transportation $ Automobiles & Components - 1.8% Automobile Manufacturers - 1.8% Daimler Finance North America LLC, Floating Rate Note, 3/10/17 (144A) $ Daimler Finance North America LLC, Floating Rate Note, 3/2/18 (144A) Daimler Finance North America LLC, Floating Rate Note, 5/18/18 (144A) Daimler Finance North America LLC, Floating Rate Note, 8/1/16 (144A) Daimler Finance North America LLC, Floating Rate Note, 8/1/17 (144A) Daimler Finance North America LLC, Floating Rate Note, 8/3/17 (144A) Ford Motor Credit Co. LLC, 1.7%, 5/9/16 Ford Motor Credit Co. LLC, Floating Rate Note, 1/9/18 Ford Motor Credit Co. LLC, Floating Rate Note, 11/8/16 Ford Motor Credit Co. LLC, Floating Rate Note, 3/27/17 Ford Motor Credit Co. LLC, Floating Rate Note, 9/8/17 Nissan Motor Acceptance Corp., 1.0%, 3/15/16 (144A) Nissan Motor Acceptance Corp., Floating Rate Note, 3/3/17 (144A) Nissan Motor Acceptance Corp., Floating Rate Note, 9/26/16 (144A) Toyota Motor Credit Corp., 2.0%, 9/15/16 Toyota Motor Credit Corp., Floating Rate Note, 5/16/17 Toyota Motor Credit Corp., Floating Rate Note, 5/17/16 Toyota Motor Credit Corp., Floating Rate Note, 7/13/18 Toyota Motor Credit Corp., Floating Rate Note, 9/23/16 Volkswagen Group of America Finance LLC, Floating Rate Note, 11/20/17 (144A) Volkswagen Group of America Finance LLC, Floating Rate Note, 5/23/16 (144A) Volkswagen International Finance NV, Floating Rate Note, 11/18/16 (144A) $ Total Automobiles & Components $ Media - 0.3% Broadcasting - 0.2% NBCUniversal Enterprise, Inc., Floating Rate Note, 4/15/16 (144A) $ NBCUniversal Enterprise, Inc., Floating Rate Note, 4/15/18 (144A) $ Movies & Entertainment - 0.1% The Walt Disney Co., 1.35%, 8/16/16 $ Total Media $ Retailing - 0.1% Home Improvement Retail - 0.1% The Home Depot, Inc., Floating Rate Note, 9/15/17 $ Automotive Retail - 0.0%+ Volkswagen Group of America Finance LLC, Floating Rate Note, 11/22/16 (144A) $ Total Retailing $ Food & Staples Retailing - 0.0%+ Hypermarkets & Super Centers - 0.0%+ Wal-Mart Stores, Inc., 0.6%, 4/11/16 $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.5% Brewers - 0.2% Anheuser-Busch InBev Finance, Inc., 0.8%, 1/15/16 $ Anheuser-Busch InBev Finance, Inc., Floating Rate Note, 1/27/17 $ Soft Drinks - 0.1% PepsiCo, Inc., Floating Rate Note, 2/26/16 $ Packaged Foods & Meats - 0.2% General Mills, Inc., Floating Rate Note, 1/28/16 $ General Mills, Inc., Floating Rate Note, 1/29/16 $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 0.6% Health Care Equipment - 0.2% Becton Dickinson and Co., Floating Rate Note, 6/15/16 $ St. Jude Medical, Inc., 2.5%, 1/15/16 $ Health Care Distributors - 0.1% McKesson Corp., 3.25%, 3/1/16 $ Health Care Services - 0.2% Express Scripts Holding Co., 3.125%, 5/15/16 $ Managed Health Care - 0.1% UnitedHealth Group, Inc., Floating Rate Note, 1/17/17 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 0.8% Biotechnology - 0.1% Baxalta, Inc., Floating Rate Note, 6/22/18 (144A) $ Pharmaceuticals - 0.7% Bayer US Finance LLC, Floating Rate Note, 10/6/17 (144A) $ Bayer US Finance LLC, Floating Rate Note, 10/7/16 (144A) EMD Finance LLC, Floating Rate Note, 3/17/17 (144A) Merck & Co, Inc., 0.7%, 5/18/16 Merck & Co., Inc., Floating Rate Note, 2/10/17 Merck & Co., Inc., Floating Rate Note, 5/18/16 Pfizer, Inc., Floating Rate Note, 5/15/17 $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 8.4% Diversified Banks - 5.4% ABN AMRO Bank NV, Floating Rate Note, 10/28/16 (144A) $ Bank of America Corp., 1.25%, 1/11/16 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., Floating Rate Note, 3/22/16 Bank of America Corp., Floating Rate Note, 8/25/17 Bank of America NA, Floating Rate Note, 6/5/17 Bank of Montreal, Floating Rate Note, 7/14/17 Bank of Montreal, Floating Rate Note, 7/31/18 Barclays Bank Plc, Floating Rate Note, 2/17/17 Caisse Centrale Desjardins, Floating Rate Note, 1/29/18 (144A) Citigroup, Inc., Floating Rate Note, 11/15/16 Citigroup, Inc., Floating Rate Note, 11/24/17 Citigroup, Inc., Floating Rate Note, 4/1/16 Citigroup, Inc., Floating Rate Note, 6/9/16 Citigroup, Inc., Floating Rate Note, 7/25/16 Commonwealth Bank of Australia, Floating Rate Note, 3/13/17 (144A) Cooperatieve Centrale Raiffeisen-Boerenleenbank BA New York, Floating Rate Note, 3/18/16 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA New York, Floating Rate Note, 4/28/17 ING Bank NV, Floating Rate Note, 8/17/18 (144A) JPMorgan Chase & Co., 3.15%, 7/5/16 JPMorgan Chase & Co., Floating Rate Note, 1/25/18 JPMorgan Chase & Co., Floating Rate Note, 2/15/17 JPMorgan Chase & Co., Floating Rate Note, 2/26/16 JPMorgan Chase & Co., Floating Rate Note, 3/1/18 Lloyds Bank Plc, Floating Rate Note, 5/14/18 Lloyds Bank Plc, Floating Rate Note, 8/17/18 Macquarie Bank, Ltd., Floating Rate Note, 10/27/17 (144A) Mizuho Bank, Ltd., Floating Rate Note, 10/20/18 (144A) Mizuho Bank, Ltd., Floating Rate Note, 3/26/18 (144A) Mizuho Bank, Ltd., Floating Rate Note, 4/16/17 (144A) MUFG Americas Holdings Corp., Floating Rate Note, 2/9/18 National Australia Bank, Ltd., Floating Rate Note, 3/17/17 (144A) Nordea Bank AB, 0.875%, 5/13/16 (144A) Nordea Bank AB, Floating Rate Note, 4/4/17 Nordea Bank AB, Floating Rate Note, 5/13/16 (144A) Nordea Bank AB, Floating Rate Note, 9/17/18 (144A) Royal Bank of Canada, 1.45%, 9/9/16 Royal Bank of Canada, Floating Rate Note, 1/23/17 Royal Bank of Canada, Floating Rate Note, 10/13/17 Royal Bank of Canada, Floating Rate Note, 2/3/17 Royal Bank of Canada, Floating Rate Note, 6/16/17 Royal Bank of Canada, Floating Rate Note, 7/30/18 Royal Bank of Canada, Floating Rate Note, 9/9/16 Sumitomo Mitsui Banking Corp., Floating Rate Note, 1/10/17 Sumitomo Mitsui Banking Corp., Floating Rate Note, 7/19/16 Sumitomo Mitsui Trust Bank, Ltd., Floating Rate Note, 9/16/16 (144A) Svenska Handelsbanken AB, Floating Rate Note, 3/21/16 Svenska Handelsbanken AB, Floating Rate Note, 9/23/16 The Bank of Nova Scotia, Floating Rate Note, 12/13/16 The Bank of Nova Scotia, Floating Rate Note, 3/15/16 The Bank of Nova Scotia, Floating Rate Note, 7/15/16 The Bank of Tokyo-Mitsubishi UFJ, Ltd., Floating Rate Note, 3/10/17 (144A) The Bank of Tokyo-Mitsubishi UFJ, Ltd., Floating Rate Note, 9/8/17 (144A) The Huntington National Bank, Floating Rate Note, 4/24/17 The Toronto-Dominion Bank, Floating Rate Note, 5/2/17 The Toronto-Dominion Bank, Floating Rate Note, 7/23/18 The Toronto-Dominion Bank, Floating Rate Note, 7/8/16 The Toronto-Dominion Bank, Floating Rate Note, 9/9/16 Wells Fargo & Co., Floating Rate Note, 4/23/18 Westpac Banking Corp., Floating Rate Note, 5/19/17 $ Regional Banks - 3.0% BB&T Corp., 3.2%, 3/15/16 $ Branch Banking & Trust Co., Floating Rate Note, 5/23/17 Branch Banking & Trust Co., Floating Rate Note, 9/13/16 Capital One NA, Floating Rate Note, 2/5/18 Capital One NA, Floating Rate Note, 3/22/16 Capital One NA, Floating Rate Note, 8/17/18 Fifth Third Bancorp, 3.625%, 1/25/16 Fifth Third Bancorp, Floating Rate Note, 12/20/16 Fifth Third Bank Cincinnati Ohio, 1.15%, 11/18/16 Fifth Third Bank Cincinnati Ohio, Floating Rate Note, 11/18/16 Fifth Third Bank Cincinnati Ohio, Floating Rate Note, 2/26/16 KeyBank NA Cleveland Ohio, Floating Rate Note, 11/25/16 KeyBank NA Cleveland Ohio, Floating Rate Note, 6/1/18 Manufacturers & Traders Trust Co., Floating Rate Note, 1/30/17 Manufacturers & Traders Trust Co., Floating Rate Note, 7/25/17 MUFG Union Bank NA, Floating Rate Note, 9/26/16 National City Bank Cleveland Ohio, Floating Rate Note, 12/15/16 Nordea Bank Finland Plc New York, Floating Rate Note, 6/13/16 PNC Bank NA, 0.8%, 1/28/16 PNC Bank NA, Floating Rate Note, 1/28/16 PNC Bank NA, Floating Rate Note, 6/1/18 PNC Bank NA, Floating Rate Note, 8/1/17 PNC Funding Corp., 2.7%, 9/19/16 SunTrust Bank, Floating Rate Note, 2/15/17 UBS AG, Floating Rate Note, 3/26/18 UBS AG, Floating Rate Note, 6/1/17 US Bank NA Cincinnati Ohio, Floating Rate Note, 1/26/18 US Bank NA Cincinnati Ohio, Floating Rate Note, 1/30/17 US Bank NA Cincinnati Ohio, Floating Rate Note, 4/22/16 Wachovia Corp., Floating Rate Note, 6/15/17 Wells Fargo & Co., Floating Rate Note, 7/20/16 Wells Fargo Bank NA, Floating Rate Note, 5/16/16 $ Total Banks $ Diversified Financials - 4.4% Other Diversified Financial Services - 0.6% Bank of America NA, Floating Rate Note, 2/14/17 $ General Electric Capital Corp., Floating Rate Note, 1/14/16 General Electric Capital Corp., Floating Rate Note, 1/8/16 General Electric Capital Corp., Floating Rate Note, 5/11/16 General Electric Capital Corp., Floating Rate Note, 5/15/17 Hyundai Capital Services, Inc., Floating Rate Note, 3/18/17 (144A) Svensk Exportkredit AB, Floating Rate Note, 11/10/17 $ Multi-Sector Holdings - 0.3% Berkshire Hathaway Finance Corp., Floating Rate Note, 1/10/17 $ Berkshire Hathaway Finance Corp., Floating Rate Note, 8/14/17 Berkshire Hathaway, Inc., 2.2%, 8/15/16 $ Specialized Finance - 0.3% MassMutual Global Funding II, 3.125%, 4/14/16 (144A) $ National Rural Utilities Cooperative Finance Corp., Floating Rate Note, 11/23/16 $ Consumer Finance - 1.5% American Express Credit Corp., 1.3%, 7/29/16 $ American Express Credit Corp., Floating Rate Note, 7/29/16 American Honda Finance Corp., Floating Rate Note, 1/11/16 American Honda Finance Corp., Floating Rate Note, 10/7/16 American Honda Finance Corp., Floating Rate Note, 12/11/17 American Honda Finance Corp., Floating Rate Note, 5/26/16 (144A) American Honda Finance Corp., Floating Rate Note, 9/20/17 Capital One Financial Corp., 3.15%, 7/15/16 Caterpillar Financial Services Corp., Floating Rate Note, 2/26/16 General Motors Financial Co, Inc., Floating Rate Note, 1/15/19 General Motors Financial Co, Inc., Floating Rate Note, 4/10/18 PACCAR Financial Corp., Floating Rate Note, 6/6/17 Toyota Motor Credit Corp., 0.75%, 3/3/17 (Step) $ Asset Management & Custody Banks - 0.6% State Street Corp., 2.875%, 3/7/16 $ The Bank of New York Mellon Corp., 0.7%, 3/4/16 The Bank of New York Mellon Corp., 2.5%, 1/15/16 The Bank of New York Mellon Corp., Floating Rate Note, 3/4/16 The Bank of New York Mellon Corp., Floating Rate Note, 3/6/18 The Goldman Sachs Group, Inc., Floating Rate Note, 5/22/17 $ Investment Banking & Brokerage - 1.0% Macquarie Group, Ltd., Floating Rate Note, 1/31/17 (144A) $ Morgan Stanley, 1.75%, 2/25/16 Morgan Stanley, Floating Rate Note, 1/5/18 Morgan Stanley, Floating Rate Note, 2/25/16 Raymond James Financial, Inc., 4.25%, 4/15/16 The Bear Stearns Companies LLC, Floating Rate Note, 11/21/16 The Goldman Sachs Group, Inc., 5.35%, 1/15/16 The Goldman Sachs Group, Inc., Floating Rate Note, 3/22/16 $ Diversified Capital Markets - 0.1% GE Capital International Funding Co., 0.964%, 4/15/16 (144A) $ Total Diversified Financials $ Insurance - 7.7% Insurance Brokers - 0.3% Aon Corp., 3.125%, 5/27/16 $ Life & Health Insurance - 0.7% Jackson National Life Global Funding, Floating Rate Note, 10/13/17 (144A) $ Jackson National Life Global Funding, Floating Rate Note, 7/29/16 (144A) Pricoa Global Funding I, Floating Rate Note, 5/16/16 (144A) Pricoa Global Funding I, Floating Rate Note, 6/24/16 (144A) Principal Life Global Funding II, Floating Rate Note, 12/1/17 (144A) Principal Life Global Funding II, Floating Rate Note, 5/27/16 (144A) Prudential Financial, Inc., 3.0%, 5/12/16 $ Multi-line Insurance - 0.7% Metropolitan Life Global Funding I, 3.125%, 1/11/16 (144A) $ Metropolitan Life Global Funding I, Floating Rate Note, 7/14/16 (144A) Metropolitan Life Global Funding I, Floating Rate Note, 7/15/16 (144A) New York Life Global Funding, Floating Rate Note, 12/15/17 (144A) New York Life Global Funding, Floating Rate Note, 5/23/16 (144A) New York Life Global Funding, Floating Rate Note, 8/5/16 (144A) The Hartford Financial Services Group, Inc., 5.5%, 10/15/16 $ Reinsurance - 6.0% ACE Syndicated 2015, Variable Rate Notes, 7/12/16 (e)(f) $ Acorn Re, Ltd., Floating Rate Note, 7/17/18 (Cat Bond) (144A) Alamo Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Alamo Re, Ltd., Floating Rate Note, 6/7/18 (Cat Bond) (144A) Altair Re, Variable Rate Notes, 6/30/17 (e)(f) Arlington Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 8/31/16 (e)(f) Atlas IX Capital DAC, Floating Rate Note, 1/17/19 (Cat Bond) (144A) Atlas Reinsurance VII, Ltd., Floating Rate Note, 1/7/16 (Cat Bond) (144A) Blue Danube II, Ltd., Floating Rate Note, 5/23/18 (Cat Bond) (144A) Bosphorus Re, Ltd., Floating Rate Note, 5/3/16 (Cat Bond) (144A) Bosphorus, Ltd., Floating Rate Note, 8/17/18 (Cat Bond) (144A) Caelus Re, Ltd., Floating Rate Note, 3/7/16 (Cat Bond) (144A) Caelus Re, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) Citrus Re, Ltd., Floating Rate Note, 4/18/17 (Cat Bond) (144A) Citrus Re, Ltd., Floating Rate Note, 4/24/17 (Cat Bond) (144A) Clarendon Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 6/15/16 (e)(f) Cranberry Re, Ltd., Floating Rate Note, 7/6/18 (Cat Bond) (144A) East Lane Re V, Ltd., Floating Rate Note, 3/16/16 (Cat Bond) (144A) East Lane Re VI, Ltd., Floating Rate Note, 3/14/18 (Cat Bond) (144A) Eden Re II, Ltd., Variable Rate Notes, 4/19/18 (144A) (e)(f) Everglades Re, Ltd., Floating Rate Note, 3/28/16 (Cat Bond) (144A) Exeter Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/7/16 (e)(f) Fairfield Segregated Account (KANE SAC Ltd.), Variable Rate Notes, 2/2/16 (e)(f) Galileo Re, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Gator Re, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Golden State Re II, Ltd., Floating Rate Note, 1/8/19 (Cat Bond) (144A) Gullane Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/22/17 (e)(f) Hereford Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/7/16 (e)(f) Ibis Re II, Ltd., Floating Rate Note, 6/28/16 (Cat Bond) (144A) Ibis Re II, Ltd., Floating Rate Note, 6/28/16 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 11/25/19 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 12/6/19 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 12/6/19 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kizuna Re II, Ltd., Floating Rate Note, 4/6/18 (Cat Bond) (144A) Lahinch Re, Variable Rate Notes, 6/15/16 (e)(f) Longpoint Re, Ltd. III, Floating Rate Note, 5/18/16 (Cat Bond) (144A) Longpoint Re, Ltd. III, Floating Rate Note, 5/23/18 (Cat Bond) (144A) Lorenz Re, Ltd., Variable Rate Notes, 3/31/18 (e)(f) Merna Re V, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) MetroCat Re, Ltd., Floating Rate Note, 8/5/16 (Cat Bond) (144A) Muirfield Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/12/16 (e)(f) Multicat Mexico Re, Ltd., Floating Rate Note, 12/4/15 (Cat Bond) (144A) (d) Mythen Re, Ltd., Series 2012-2 Class A, Floating Rate Note, 1/5/17 (Cat Bond) (144A) Northshore Re, Ltd., Floating Rate Note, 7/5/16 (Cat Bond) (144A) Pangaea Re, Series 2015-1, Principal at Risk Notes, 2/1/19 (e)(f) Pangaea Re, Series 2015-2, Principal at Risk Notes, 11/30/19 (e)(f) Pangaea Re., Variable Rate Notes, 7/1/18 (e)(f) PennUnion Re, Ltd., Floating Rate Note, 12/7/18 (Cat Bond) (144A) Queen City Re, Floating Rate Note, 1/6/19 (Cat Bond) (144A) Queen Street VII Re, Ltd., Floating Rate Note, 4/8/16 (Cat Bond) (144A) Queen Street X Re, Ltd., Floating Rate Note, 6/8/18 (Cat Bond) (144A) N/A Queen Street XI RE Dac, Floating Rate Note, 6/7/19 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 6/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 6/6/16 (Cat Bond) (144A) Residential Reinsurance 2013, Ltd., Floating Rate Note, 6/6/17 (Cat Bond) (144A) Residential Reinsurance 2014, Ltd., Floating Rate Note, 6/6/18 (Cat Bond) (144A) N/A Residential Reinsurance 2015, Ltd., Floating Rate Note, 12/6/19 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/25/18 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Sector Re V, Ltd., Variable Rate Notes 12/1/20 (144A) (e)(f) Sector Re V, Ltd., Variable Rate Notes, 12/1/19 (144A) (e)(f) Sector Re V, Ltd., Variable Rate Notes, 3/1/20 (144A) (e)(f) Silverton Re, Ltd., Variable Rate Notes 9/18/18 (144A) (e)(f) Tar Heel Re, Ltd., Floating Rate Note, 5/9/16 (Cat Bond) (144A) Tradewynd Re, Ltd., Floating Rate Note, 1/8/18 (Cat Bond) (144A) Tramline Re II, Ltd., Floating Rate Note, 1/4/19 (Cat Bond) (144A) Tramline Re II, Ltd., Floating Rate Note, 7/7/17 (Cat Bond) (144A) Troon Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/12/16 (e)(f) Ursa Re, Ltd., Floating Rate Note, 9/21/18 (Cat Bond) (144A) Versutus Ltd., Series 2015-A, Variable Rate Notes, 12/31/2017 (e)(f) Vita Capital V, Ltd., Floating Rate Note, 1/15/17 (Cat Bond) (144A) Vita Capital V, Ltd., Floating Rate Note, 1/15/17 (Cat Bond) (144A) Vitality Re IV, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Vitality Re IV, Ltd., Floating Rate Note, 1/9/18 (Cat Bond) (144A) Vitality Re V, Ltd., Floating Rate Note, 1/7/19 (Cat Bond) (144A) $ Total Insurance $ Software & Services - 0.2% Application Software - 0.0%+ Igloo Holdings Corp., 8.25%, 12/15/17 (8.25% Cash, 9.00% PIK) (144A) (PIK) $ Systems Software - 0.2% Oracle Corp., 5.25%, 1/15/16 $ Oracle Corp., Floating Rate Note, 7/7/17 $ Total Software & Services $ Technology Hardware & Equipment - 0.1% Computer Storage & Peripherals - 0.1% Apple, Inc., Floating Rate Note, 5/3/16 $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.1% Semiconductors - 0.1% Intel Corp., 1.95%, 10/1/16 $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.1% Integrated Telecommunication Services - 1.0% AT&T, Inc., 2.4%, 8/15/16 $ AT&T, Inc., 2.95%, 5/15/16 AT&T, Inc., Floating Rate Note, 2/12/16 British Telecommunications Plc, 1.625%, 6/28/16 Orange SA, 2.75%, 9/14/16 Verizon Communications, Inc., Floating Rate Note, 9/15/16 $ Wireless Telecommunication Services - 0.1% Altice Financing SA, 7.875%, 12/15/19 (144A) $ America Movil SAB de CV, Floating Rate Note, 9/12/16 Vodafone Group Plc, Floating Rate Note, 2/19/16 $ Total Telecommunication Services $ Utilities - 1.0% Electric Utilities - 0.7% Duke Energy Corp., Floating Rate Note, 4/3/17 $ Duke Energy Indiana LLC, Floating Rate Note, 7/11/16 Duke Energy Progress LLC, Floating Rate Note, 11/20/17 Duke Energy Progress LLC, Floating Rate Note, 3/6/17 Electricite de France SA, Floating Rate Note, 1/20/17 (144A) Georgia Power Co., Floating Rate Note, 3/15/16 Georgia Power Co., Floating Rate Note, 8/15/16 NSTAR Electric Co., Floating Rate Note, 5/17/16 PECO Energy Co., 1.2%, 10/15/16 TECO Finance, Inc., Floating Rate Note, 4/10/18 $ Multi-Utilities - 0.2% Dominion Resources, Inc. Virginia, 1.95%, 8/15/16 $ San Diego Gas & Electric Co., Floating Rate Note, 3/9/17 $ Independent Power Producers & Energy Traders - 0.1% NRG Energy, Inc., 8.25%, 9/1/20 $ PSEG Power LLC, 2.75%, 9/15/16 $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $806,116,462) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 4.2% Fannie Mae, 7.0%, 10/1/17 $ Fannie Mae, Floating Rate Note, 1/1/48 Fannie Mae, Floating Rate Note, 10/1/32 Fannie Mae, Floating Rate Note, 11/1/23 Fannie Mae, Floating Rate Note, 2/1/34 Fannie Mae, Floating Rate Note, 9/1/32 Federal Farm Credit Banks, Floating Rate Note, 2/18/16 Federal Farm Credit Banks, Floating Rate Note, 6/20/16 Federal Home Loan Mortgage Corp., Floating Rate Note, 10/1/23 Federal Home Loan Mortgage Corp., Floating Rate Note, 11/1/33 Federal Home Loan Mortgage Corp., Floating Rate Note, 6/1/35 Federal National Mortgage Association, Floating Rate Note, 10/3/16 Government National Mortgage Association II, Floating Rate Note, 1/20/22 Private Export Funding Corp., 2.125%, 7/15/16 U.S. Treasury Note, Floating Rate Note, 1/31/17 U.S. Treasury Note, Floating Rate Note, 10/31/17 U.S. Treasury Note, Floating Rate Note, 4/30/17 U.S. Treasury Note, Floating Rate Note, 7/31/17 U.S. Treasury Notes, 0.625%, 7/15/16 $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $114,351,621) $ FOREIGN GOVERNMENT BOND - 0.1% Province of Ontario Canada, 1.6%, 9/21/16 $ TOTAL FOREIGN GOVERNMENT BOND (Cost $2,795,069) $ MUNICIPAL BONDS - 0.1% (g) Higher Municipal Education - 0.0%+ President and Fellows of Harvard College, 6.3%, 10/1/37 $ Municipal Student Loan - 0.1% Louisiana Public Facilities Authority, Floating Rate Note, 4/26/27 $ TOTAL MUNICIPAL BONDS (Cost $1,465,272) $ SENIOR FLOATING RATE LOAN INTERESTS - 6.8%** Energy - 0.3% Oil & Gas Drilling - 0.0%+ Drillships Financing Holding, Inc., Tranche B-1 Term Loan, 3/31/21 $ Paragon Offshore Finance, Term Loan, 7/16/21 $ Oil & Gas Equipment & Services - 0.1% 77 Energy, Tranche B Loan (First Lien), 6/17/21 $ Fieldwood Energy LLC, Closing Date Loan, 9/25/18 McDermott International, Inc., Tranche B Loan (First Lien), 4/11/19 $ Integrated Oil & Gas - 0.1% Glenn Pool Oil & Gas Trust, Term Loan, 5/2/16 $ Seadrill Operating LP, Initial Term Loan, 2/14/21 TerraForm AP Acquisition Holdings LLC, Term Loan, 6/26/22 $ Oil & Gas Exploration & Production - 0.1% Penn Products Terminals LLC, Tranche B Term Loan, 4/1/22 $ Oil & Gas Refining & Marketing - 0.0%+ Western Refining, Inc., Term Loan 2013, 11/12/20 $ Total Energy $ Materials - 0.4% Commodity Chemicals - 0.1% AZ Chem US, Inc., Tranche B Term Loan (First Lien), 6/9/21 $ Tronox Pigments Holland BV, New Term Loan, 3/19/20 $ Diversified Chemicals - 0.0%+ The Chemours Co., Tranche B Term Loan, 5/12/22 $ Specialty Chemicals - 0.1% Axalta Coating Systems US Holdings, Inc., Refinanced Term B Loan, 2/1/20 $ Chemtura Corp., New Term Loan, 8/29/16 Polyone Corp., Initial Loan, 11/6/22 PQ Corp., 2014 Term Loan, 8/7/17 WR Grace & Co-Conn, Delayed Draw Term Loan, 1/23/21 WR Grace & Co-Conn, U.S. Term Loan, 1/23/21 $ Metal & Glass Containers - 0.1% Ardagh Holdings USA, Inc., Tranche B-3 Term Loan (First Lien), 12/17/19 $ Owens Illinois, Inc., Term Loan B Facility, 8/14/22 $ Paper Packaging - 0.0%+ Multi Packaging Solutions, Inc., Initial Dollar Tranche B Term, 9/30/20 $ Aluminum - 0.1% Novelis, Inc., Initial Term Loan, 5/28/22 $ Diversified Metals & Mining - 0.0%+ Fortescue Metals Group Ltd., Bank Loan, 6/30/19 $ Steel - 0.0%+ JMC Steel Group, Inc., Term Loan, 4/1/17 $ TMS International Corp., Term B Loan, 10/2/20 $ Total Materials $ Capital Goods - 0.6% Aerospace & Defense - 0.3% DigitalGlobe, Inc., Term Loan, 1/25/20 $ DynCorp International, Inc., Term Loan, 7/7/16 The SI Organization, Inc., Term Loan (First Lien), 11/19/19 TransDigm, Inc., Tranche C Term Loan, 2/28/20 Wesco Aircraft Hardare Corp., Tranche B Term Loan (First Lien), 2/24/21 $ Building Products - 0.1% Armstrong World Industries, Inc., Term Loan B, 3/15/20 $ Quikrete Holdings, Inc., Initial Loan (First Lien), 9/26/20 Unifrax Corp., New Term B Loan, 12/31/19 $ Electrical Components & Equipment - 0.1% Southwire Co., Term Loan, 1/31/21 $ WireCo WorldGroup, Inc., Term Loan, 2/15/17 $ Industrial Conglomerates - 0.0%+ Kloeckner Pentaplast of America, Inc., Initial U.S. Borrower Dollar Term Loan, 4/22/20 $ KP Germany Erste GmbH, Initial German Borrower Dollar Term Loan, 4/22/20 Milacron LLC, Term Loan, 9/28/20 $ Construction & Farm Machinery & Heavy Trucks - 0.0%+ Terex Corp., U.S., Term Loan, 12/15/22 $ Manitowoc Co. Inc. (The), Term B Loan, 12/18/20 Terex Corp., U.S. Term Loan, 8/13/21 $ Industrial Machinery - 0.1% NN, Inc., Initial Term Loan, 10/2/22 (f) $ Gardner Denver, Inc., Initial Dollar Term Loan, 7/30/20 Xerium Technologies, Inc., Initial Term Loan, 5/17/19 $ Trading Companies & Distributors - 0.0%+ Beacon Roofing Supply, Inc., Initial Term Loan, 9/25/22 $ WESCO Distribution, Inc., Tranche B-1 Loan, 12/12/19 $ Total Capital Goods $ Commercial Services & Supplies - 0.2% Environmental & Facilities Services - 0.1% Waste Industries USA, Inc., Initial Term Loan, 2/20/20 $ Wheelabrator, Term B Loan, 10/15/21 Wheelabrator, Term C Loan, 10/15/21 $ Diversified Support Services - 0.0%+ Language Line LLC, Initial Term Loan (First Lien), 7/2/21 $ Security & Alarm Services - 0.1% Allied Security Holdings LLC, Closing Date Term Loan (First Lien), 2/12/21 $ Garda World Security Corp., Term B Delayed Draw Loan, 11/8/20 Garda World Security Corp., Term B Loan, 11/1/20 Monitronics International, Inc., Term B Loan, 3/23/18 $ Human Resource & Employment Services - 0.0%+ On Assignment, Inc., Initial Term B Loan, 6/5/22 $ Total Commercial Services & Supplies $ Transportation - 0.2% Air Freight & Logistics - 0.0%+ Mirror BidCo Corp., New Incremental Term Loan, 12/18/19 $ Syncreon Group BV, Term Loan, 9/26/20 $ Airlines - 0.2% American Airlines, Inc., Tranche B-1 Term Loan (Consenting), 5/23/19 $ American Airlines, Inc., Tranche B-2 Term Loan (Consenting), 11/23/16 Delta Air Lines, Inc., Term Loan, 8/24/22 Delta Air Lines, Inc., 2014 Term B-1 Loan, 10/18/18 United Airlines, Inc., Class B Term Loan, 4/1/19 $ Marine - 0.0%+ Navios Maritime Partners LP, Term Loan, 6/27/18 $ Total Transportation $ Automobiles & Components - 0.4% Auto Parts & Equipment - 0.3% Allison Transmission, Inc., Term B-3 Loan, 8/23/19 $ BBB Industries US, Initial Term Loan,10/15/21 Cooper Standard Intermediate Holdco 2 LLC, Term Loan, 3/28/21 Key Safety Systems, Inc., Initial Term Loan, 7/28/21 MPG Holdco I, Inc., Initial Term Loan, 10/20/21 Schaeffler AG, Facility B-USD, 5/15/20 TI Group Automotive Systems LLC, Initial US Term Loan, 6/25/22 Tower Automotive Holdings USA LLC, Initial Term Loan (2014), 4/23/20 $ Tires & Rubber - 0.0%+ The Goodyear Tire & Rubber Co., Term Loan (Second Lien), 3/27/19 $ Automobile Manufacturers - 0.1% Chrysler Group LLC, Term Loan B, 5/24/17 $ Chrysler Group LLC, Tranche B Term Loan, 12/29/18 Crown Group llc, Term Loan (First Lien), 9/30/20 $ Personal Products - 0.0%+ Visteon Corp., Tranche B Loan (First Lien), 4/8/21 $ Total Automobiles & Components $ Consumer Durables & Apparel - 0.0%+ Home Furnishings - 0.0%+ Tempur Sealy International, Inc., New Term B Loan, 3/18/20 $ Apparel, Accessories & Luxury Goods - 0.0%+ Hanesbrands, Inc., New Term B Loan, 4/15/22 $ PVH Corp., Tranche B Term Loan, 12/19/19 $ Total Consumer Durables & Apparel $ Consumer Services - 0.3% Casinos & Gaming - 0.1% MGM Resorts International, Term B Loan, 12/20/19 $ Pinnacle Entertainment, Inc., Tranche B-2 Term Loan, 8/13/20 Scientific Games, Initial Term B-2, 10/1/21 $ Hotels, Resorts & Cruise Lines - 0.1% Four Seasons Holdings Inc., Term Loan, 6/27/20 $ Hilton Worldwide Finance LLC, Initial Term Loan, 9/23/20 Seminole Hard Rock Entertainment, Inc., New Term Loan B, 5/14/20 $ Leisure Facilities - 0.0%+ Cedar Fair LP, U.S. Term Facility, 3/6/20 $ Six Flags Theme Parks, Inc., Tranche B Term Loan, 6/30/22 $ Restaurants - 0.1% 1011, Term B-2 Loan, 12/12/21 $ Landry's, Inc., B Term Loan, 4/24/18 NPC International, Inc., Term Loan, 12/28/18 PF Chang's China Bistro, Inc., Term Borrowing, 7/2/19 $ Education Services - 0.0%+ Bright Horizons Family Solutions, Inc., Term B Loan, 1/14/20 $ Bright Horizons Family Solutions, Inc., Term B-1 Loan, 1/30/20 $ Specialized Consumer Services - 0.0%+ Weight Watchers International, Inc., Initial Tranche B-2 Term Loan, 4/2/20 $ Total Consumer Services $ Media - 0.9% Broadcasting - 0.4% CBS Outdoor Americas Capital llc, Tranche B Term Loan (First Lien), 1/15/21 $ CSC Holdings LLC, (fka CSC Holdings Inc. (Cablevision))Term B Loan, 9/25/22 CSC Holdings LLC, Term B Loan, 4/17/20 Entercom Radio llc, Term B-2 Loan, 11/23/18 Gray Television, Inc., Term Loan (First Lien), 6/10/21 Quebecor Media, Inc., Facility B-1 Tranche, 8/17/20 Sinclair Television Group, Inc., New Tranche B Term Loan, 4/19/20 Sinclair Television Group, Incremental Loan, 7/30/21 The E.W. Scripps Co., Term Loan, 11/26/20 Tribune Media Co., (fka Tribune Co.) Term B Loan, 12/27/20 Univision Communications, Inc., Replacement First-Lien Term Loan, 3/1/20 $ Cable & Satellite - 0.3% CCO Safari III LLC, Term I Loan, 1/23/23 $ Cequel Communications LLC, Term Loan, 2/14/19 Charter Communications Operating LLC, Term F Loan, 1/1/21 Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 6/30/19 Mediacom Illinois LLC, Tranche F Term Loan, 3/31/18 Telesat Canada, U.S. Term B Loan, 3/28/19 WideOpenWest Finance LLC, Replacement Term B Loan, 4/1/19 Ziggo BV, (USD) Tranche B-3 Term Loan, 1/15/22 Ziggo BV, Tranche B-1 Term Loan (First Lien), 1/15/22 Ziggo BV, Tranche B-2 Term Loan (First Lien), 1/15/22 $ Movies & Entertainment - 0.2% AMC Entertainment, Inc., Initial Term Loan, 4/30/20 $ Kasima LLC, Term Loan, 5/17/21 Live Nation Entertainment, Inc., Term B-1 Loan, 8/17/20 Rovi Solutions Corp., Term B Loan, 7/2/21 WMG Acquisition Corp., Tranche B Refinancing Term Loan, 7/1/20 $ Publishing - 0.0%+ Quincy Newspapers, Inc., Term Loan B, 10/19/22 (f) $ Total Media $ Retailing - 0.3% Computer & Electronics Retail - 0.1% Rent-A-Center, Inc., Term Loan (2014), 2/6/21 $ Home Improvement Retail - 0.0%+ Apex Tool Group LLC, Term Loan, 2/1/20 $ Specialty Stores - 0.1% Michaels Stores, Inc., Term B Loan, 1/28/20 $ Staples, Inc., Initial Loan, 4/24/21 $ Automotive Retail - 0.1% Avis Budget Car Rental LLC, Tranche B Term Loan, 3/15/19 $ CWGS Group LLC, Term Loan, 2/20/20 The Hertz Corp., Tranche B1 Term Loan, 3/11/18 $ Total Retailing $ Food & Staples Retailing - 0.1% Food Distributors - 0.0%+ AdvancePierre Foods, Inc., Term Loan (First Lien), 7/10/17 $ Food Retail - 0.1% Albertsons LLC, Term B-2 Loan, 3/21/19 $ Albertsons LLC, Term B-5 Loan, 12/21/22 $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.2% Agricultural Products - 0.1% Darling International, Inc., Term B USD Loan, 12/19/20 $ Packaged Foods & Meats - 0.1% B&G Foods, Inc., Tranche B Term Loan, 10/5/22 $ JBS USA LLC, 2015 Incremental Term Loan, 9/18/22 JBS USA LLC, Initial Term Loan, 5/25/18 Pinnacle Foods Finance LLC, New Term Loan G, 4/29/20 Post Holdings, Inc., Tranche B Loan (First Lien), 5/23/21 $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.1% Household Products - 0.0%+ Spectrum Brands, Inc., USD Term Loan, 6/16/22 $ Personal Products - 0.1% NBTY, Inc., Term B-2 Loan, 10/1/17 $ Revlon Consumer Products Corp., Acquisition Term Loan, 8/19/19 Revlon Consumer Products Corp., Replacement Term Loan, 11/19/17 $ Total Household & Personal Products $ Health Care Equipment & Services - 0.6% Health Care Equipment - 0.1% Kinetic Concepts, Inc., TermDTL-E1 loan, 5/4/18 $ Health Care Supplies - 0.0%+ Sterigenics-Nordion Holdings LLC, Initial Term Loan, 4/27/22 $ Health Care Services - 0.2% BioScrip, Inc., Initial Term B Loan, 7/31/20 $ BioScrip, Inc., Term Loan, 7/31/20 BSN Medical GmbH & Co. KG, Facility B1A, 8/28/19 DaVita HealthCare Partners, Inc., Tranche B Loan (First Lien), 6/19/21 Envision Healthcare Corp., Initial Term Loan, 5/25/18 Fresenius US Finance I, Inc., Tranche B Term Loan, 8/7/19 inVentiv Health, Inc., Term B-3 Loan, 5/15/18 National Mentor Holdings, Inc., Tranche B Term Loan, 1/31/21 Pharmaceutical Product Development, 1st Lien Term Loan B8/6/22 Truven Health Analytics, Inc., New Tranche B Term Loan, 6/6/19 $ Health Care Facilities - 0.2% CHS, Incremental 2019 Term G Loan, 12/31/19 $ CHS, Incremental 2021 Term H Loan, 1/27/21 HCA, Inc., Tranche B-5 Term Loan, 3/31/17 IASIS Healthcare LLC, Term B-2 Loan, 5/3/18 Kindred Healthcare, Inc., Tranche B Loan (First Lien), 4/10/21 RegionalCare Hospital Partners, Inc., Term Loan (First Lien), 4/21/19 Select Medical Corp., Series E Tranche B Term Loan, 6/1/18 Steward Health Care System LLC, Term Loan, 4/10/20 $ Health Care Technology - 0.1% ConvaTec, Inc., Dollar Term Loan, 12/22/16 $ Emdeon, Inc., Term B-2 Loan, 11/2/18 $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 0.3% Biotechnology - 0.0%+ Alkermes, Inc., 2019 Term Loan, 9/25/19 $ Pharmaceuticals - 0.3% Concordia Healthcare Corp., Initial Dollar Term Loan, 10/20/21 $ Endo Luxembourg Finance Co., S.a. r.l., 2015 Incremental Term B Loan, 6/24/22 Grifols Worldwide Operations USA, Inc., U.S. Tranche B Term Loam, 4/1/21 JLL, Initial Dollar Term Loan, 1/23/21 Mallinckrodt International Finance SA, Initial Term B Loan, 3/6/21 Prestige Brands, Inc., Term B-3 Loan, 9/3/21 RPI Finance Trust, Term B-3 Term Loan, 11/9/18 RPI Finance Trust, Term B-4 Term Loan, 11/9/20 Valeant Pharmaceuticals International, Inc., Series C-2 Tranche B Term Loan, 12/11/19 Valeant Pharmaceuticals International, Inc., Series D-2 Tranche B Term Loan, 2/13/19 Valeant Pharmaceuticals International, Inc., Series E1 Tranche B Term Loan, 8/5/20 $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 0.0%+ Thrifts & Mortgage Finance - 0.0%+ Ocwen Financial Corp., Initial Term Loan, 1/15/18 $ Total Banks $ Diversified Financials - 0.3% Other Diversified Financial Services - 0.2% AWAS Finance Luxembourg 2012 SA, Term Loan, 7/16/18 $ Delos Finance SARL, Tranche B Term Loan, 2/27/21 Fly Funding II Sarl, Term Loan, 8/9/18 Livingston International, Inc., Initial Term B-1 Loan (First Lien), 4/18/19 $ Specialized Finance - 0.1% Avago Technologies, Term Loan B, 11/13/22 $ $ Total Diversified Financials $ Insurance - 0.1% Insurance Brokers - 0.1% USI Insurance Services LLC, Term B Loan, 12/30/19 $ Life & Health Insurance - 0.0%+ Integro Parent, Inc., Initial Term Loan (First Lien), 10/9/22 $ Integro Parent, Inc., Delayed Draw Term Loan (First Lien), 10/9/22 $ Multi-line Insurance - 0.0%+ Alliant Holdings I LLC, Initial Term Loan, 7/28/22 $ Property & Casualty Insurance - 0.0%+ Confie Seguros Holding II Co., Term B Loan (First Lien), 11/9/18 $ Total Insurance $ Real Estate - 0.2% Mortgage REIT - 0.1% Starwood Property Trust, Inc., Term Loan (First Lien), 4/17/20 $ Retail REIT - 0.1% DTZ US Borrower LLC, 2015-1 Additional Term Loan (First Lien), 11/4/21 $ Specialized REIT - 0.0%+ Communications Sales & Leasing, Inc., (CSL Capital, LLC)Term Loan, 10/16/22 $ The GEO Group, Inc., Term Loan, 4/3/20 $ Real Estate Services - 0.0%+ Altisource Solutions Sarl, Term B Loan, 12/9/20 $ Total Real Estate $ Software & Services - 0.1% IT Consulting & Other Services - 0.0%+ Evergreen Skills Lux Sarl, Initial Term Loan (First Lien), 4/23/21 $ NXP B.V. (NXP Funding LLC) Tranche B Loan, 10/30/20 PSAV Presentation Services, Tranche B Term Loan (First Lien), 1/24/21 $ Application Software - 0.0%+ Epiq Systems, Inc., Term Loan, 8/27/20 $ Expert Global Solutions, Inc., Term B Advance (First Lien), 4/3/18 Verint Systems, Inc., Tranche B-2 Term Loan (First Lien), 9/6/19 $ Home Entertainment Software - 0.1% Activision Blizzard, Inc., Term Loan, 7/26/20 $ Micro Focus International, Term Loan B, 10/7/21 $ Total Software & Services $ Technology Hardware & Equipment - 0.3% Communications Equipment - 0.1% Commscope, Inc., Tranche 4 Term Loan, 1/14/18 $ CommScope, Inc., Tranche 5 Term Loan (2015), 12/29/22 $ Electronic Equipment Manufacturers - 0.0%+ Zebra Technologies, Term Loan B, 9/30/21 $ Electronic Components - 0.1% Belden Finance 2013 LP, Initial Term Loan, 9/9/20 $ FCI - Fidji Luxembourg Bc4 Sarl , Term Loan, 12/19/20 $ Technology Distributors - 0.1% CDW LLC, Term Loan, 4/25/20 $ Deltek, Inc., Term Loan (First Lien), 12/31/22 $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.1% Semiconductor Equipment - 0.1% Sensata Technologies B.V. (Sensata Technologies Finance Co.,, LLC) Sixth Amendment Term Loan, 10/14/21 $ Semiconductors - 0.0%+ Avago Technologies Ltd., Tranche B Term Loan (First Lien), 4/16/21 $ Microsemi Corp., Term Loan (First Lien), 3/14/21 Microsemi Corp.,Term Loan (2014), 12/17/22 $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.4% Integrated Telecommunication Services - 0.2% Cincinnati Bell, Inc., Tranche B Term Loan, 9/10/20 $ GCI Holdings, Inc., New Term B Loan, 2/2/22 Level 3 Financing, Inc., Tranche B-II 2022 Term Loan, 5/31/22 (f) Virgin Media Investment Holdings, Ltd., Facility, 6/30/23 West Corp., B-10 Term Loan (First Lien), 6/30/18 Windstream Services LLC, Tranche B-5 Term Loan, 8/8/19 $ Wireless Telecommunication Services - 0.2% Crown Castle International Corp., Tranche B-2 Term Loan (First Lien), 1/31/21 $ Numericable U.S. LLC, Tranche B-1 Term Loan, 4/23/20 Numericable-SFR, Tranche B-2 Loan (First Lien), 4/23/20 SBA Senior Finance II LLC, Incremental Tranche B-1 Term Loan, 3/31/21 Syniverse Holdings, Inc., Tranche B Term Loan, 4/23/19 T-Mobile USA, Inc., Senior Lien Term Loan, 11/3/22 $ Total Telecommunication Services $ Utilities - 0.4% Electric Utilities - 0.2% Atlantic Power LP, Term Loan, 2/20/21 $ Calpine Construction Finance Co. LP, Term B-1 Loan, 5/3/20 Terra-Gen Finance Company, Term Loan, 11/26/21 $ Independent Power Producers & Energy Traders - 0.2% Calpine Corp.,Term Loan, 5/28/22 $ Calpine Corp., Term Loan B6, 1/15/23 (f) Calpine Corp., Term Loan, 9/27/19 Dynegy, Inc., Tranche B-2 Term Loan, 4/23/20 NRG Energy, Inc., Term Loan (2013), 7/1/18 NSG Holdings LLC, New Term Loan, 12/11/19 $ Total Utilities $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $190,073,554) $ TEMPORARY CASH INVESTMENTS - 1.8% Repurchase Agreements - 1.1% $10,160,000 Bank of Nova Scotia, 0.33%, dated 12/31/15 plus accrued interest on 1/4/16 collateralized by the following: $1,157,030 Federal Home Loan Mortgage Corp, 2.886%, 6/1/44 $4,018,179 Federal National Mortgage Association (ARM), 2.702%, 3/1/45 $3,451,083 Federal National Mortgage Association, 3.0-4.5%, 4/1/26-10/1/45 $1,737,289 Government National Mortgage Association, 4.0%, 5/15/45-10/20/45 $10,160,apital Markets LLC, 0.30%, dated 12/31/15 plus accrued interest on 1/4/16 collateralized by the following: $1,596,457 Freddie Mac Giant, 3.5%, 12/1/45 $18,367 Federal Home Loan Mortgage Corp., 2.68%, 5/1/36 $5,203,077 Federal National Mortgage Association (ARM), 1.988-3.218%, 4/1/36-11/1/43 $3,545,299 Federal National Mortgage Association, 3.5%, 6/1/45-12/1/45 $10,160,ecurities USA LLC, 0.31%, dated 12/31/15 plus accrued interest on 1/4/16 collateralized by the following: $10,310,450 Federal National Mortgage Association, 3.5%, 11/1/45 $52,750 Freddie Mac Giant, 4.0%, 7/1/45 $ Commercial Paper - 0.7% Mizuho Bank, Ltd. New York, Commercial Paper Floating Rate Note, 2/5/16 $ Nissan Motor Acceptance Discount, Commercial Paper, 1/19/16 (c) Skandinaviska Enskilda Banken AB New York NY, Commercial Paper, Floating Rate Note, 1/4/16 Skandinaviska Enskilda Banken, Commercial Paper, 3/10/16 (c) Sumitomo Mitsui Banking Corp. New York, Commercial Paper, Floating Rate Note, 5/2/17 Svenska Handelsbanken New York NY, Commercial Paper Floating Rate Note, 8/17/16 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $48,966,946) $ TOTAL INVESTMENT IN SECURITIES - 99.9% (Cost $2,696,620,439) (a) $ OTHER ASSETS & LIABILITIES - 0.1% $ TOTAL NET ASSETS - 100.0% $ + Amount rounds to less than 0.1% or (0.1)%. (Step) Step up bond issued with an initial coupon rate which converts to a higher rate at a later date. (Cat Bond) Catastrophe or event linked bond.At December 31, 2015 the value of these securities amounted to $133,069,752 or 5.0% of total net assets. See Notes to Financial Statements - 1H. REMICS Real Estate Mortgage Investment Conduits. (PIK) Represends a pay in kind security. REIT Real Estate Investment Trust. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At December 31, 2015, the value of these securities amounted to $1,061,618,286 or 39.5% of total net assets. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium.These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major United States banks, (iii) the certificate of deposit or (iv) other base lending rates used by commercial lenders.The rate shown is the coupon rate at period end. (a) At December 31, 2015, the net unrealized depreciation on investments based on cost for federal income tax purposes of $2,696,620,439 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Debt obligation with a variable interest rate.Rate shown is rate at end of period. (c) Security issued with a zero coupon. Income is recognized through accretion of discount. (d) Security is in default. (e) Structured reinsurance investment.At December 31, 2015, the value of these securities amounted to $26,524,591 or 1.0% of total net assets.See Notes To Financial Statements - Note 1H. (f) Rate to be determined. (g) Consists of revenue bonds unless otherwise indicated. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of December 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Asset Backed Securities $
